11‐1234 (L)
Matusick v. Erie Cnty. Water Auth., et al.




                        UNITED STATES COURT OF APPEALS

                              FOR THE SECOND CIRCUIT

                                    August Term, 2011

(Argued: May 4, 2012                                                   Decided: January 6, 2014)

                        Docket Nos. 11‐1234 (L), 11‐1618 (XAP)

                               ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

                                 SCOTT M. MATUSICK,

                             Plaintiff‐Appellee‐Cross‐Appellant,

                                                v.

ERIE COUNTY WATER AUTHORITY, GARY BLUMAN, Individually and in his
 Official Capacity as Foreman, JOHN KURYAK, Individually and in his Official
 Capacity as Distribution Engineer, JAMES P. LISINSKI, Individually and in his
  Official Capacity as Coordinator of Employee Relations, ROBERT MENDEZ,
 Individually and in his Official Capacity as Director of the Erie County Water
                                   Authority,

                         Defendants‐Appellants‐Cross‐Appellees.*

                        ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Before:       SACK, RAGGI, and LOHIER, Circuit Judges.



       *
         The Clerk of the Court is respectfully directed to amend the official
caption to appear as set forth above.
             Appeal from judgments of the United States District Court for the

Western District of New York (Richard J. Arcara, Judge), after a jury trial, based

on, inter alia, the instruction to the jury not to give weight to administrative

findings, the juryʹs finding of liability on the plaintiffʹs state law discrimination

claims, the juryʹs finding of liability on the plaintiffʹs constitutional claims against

the municipal defendant, and the award of punitive damages.  The plaintiff

cross‐appeals, challenging the amount of the district courtʹs award of attorneyʹs

fees.  We conclude that the court correctly decided that the administrative

hearing officerʹs conclusions did not preclude the jury from finding

discriminatory conduct on the part of the defendants.  Insofar as the district court

may have erred in not instructing the jury on the preclusive effect of the hearing

or its evidentiary weight, such an error did not likely influence the outcome of

the proceedings and was therefore harmless.  The plaintiff presented sufficient

evidence for a reasonable jury to find, as this jury did, that the defendants were

liable on his state‐law discrimination claims, and the award of backpay is

undisturbed.  Although the plaintiff sufficiently alleged a constitutional violation,

his relevant constitutional rights during the time in question were not clearly

established and therefore the individual defendants are entitled to qualified

immunity.  There was sufficient evidence presented to the jury, however, for a


                                           2
reasonable fact‐finder to determine, as the jury did, that the municipal defendant,

the Erie County Water Authority, was liable on the plaintiffʹs claim under 42

U.S.C. § 1983.  The award of punitive damages on this claim was proper. 

Accordingly, we vacate the award of punitive damages against the individual

defendants, who were protected by qualified immunity, but affirm the award

with respect to the Water Authority.  Finally, the district court did not abuse its

discretion in awarding attorneyʹs fees to the plaintiff in an amount substantially

less than the amount claimed. 

              Affirmed in part; reversed in part.  Judge Lohier concurs in the

majority opinion and in a separate concurring opinion; Judge Raggi concurs in

part and dissents in part.     

                                  HARVEY P. SANDERS, Sanders & Sanders,
                                  Cheektowaga N.Y., for Plaintiff‐Appellee‐Cross‐
                                  Appellant. 

                                  JOSEPH S. BROWN (Adam W. Perry, Benjamin
                                  K. Ahlstrom on the brief), Hodgson Russ LLP,
                                  Buffalo, N.Y., for Defendants‐Appellants‐Cross‐
                                  Appellees. 




                                          3
SACK, Circuit Judge:

                                   BACKGROUND

             ʺWhen an appeal comes to us after a jury verdict, we view the facts

of the case in the light most favorable to the prevailing party.ʺ  Kosmynka v.

Polaris Indus., Inc., 462 F.3d 74, 77 (2d Cir. 2006).  We set forth the facts of this

case in accordance with that requirement. 

             Scott and Anita Matusick

             Plaintiff Scott Matusick, who is white, was employed by the Erie

County Water Authority (ʺECWAʺ) during 2004 when, he claims, he was

assaulted, harassed, and ultimately terminated from his employment because of

a romantic relationship he had with an African‐American woman, Anita Starks ‐‐

now Anita Starks‐Matusick.  Starks and Matusick met in 2003 but, according to

her trial testimony, did not begin dating until January or February 2004.  They

ʺbecame more seriousʺ in March or April 2004:  They became engaged.  Trial Tr.

in Matusick v. Erie County Water Auth., No. 07‐cv‐00489 (RJA)(HBS)(W.D.N.Y.

2010) (ʺTrial Tr.ʺ), Aug. 19, at 30.1  At this point, however, they did not share a


      1
         The court identified Starks as Matusick’s girlfriend during the charge to
the jury, but the evidence shows that they were engaged to be married. 
According to Starks, ʺScott came to my house, and . . . he didnʹt have a ring to put
on my finger.  He did the one knee thing, but he didnʹt have a ring.  So Iʹm kind


                                            4
residence ‐‐ Matusick lived in Hamburg, New York, and Starks lived in Niagara

Falls, New York.  In 2005, after they became engaged, Starks moved into

Matusickʹs house in Hamburg.  They were married in 2009.

             Starks‐Matusick has two children who were in their early teens

when Starks and Matusick met and began dating.  Id. at 31.  According to trial

testimony, the children had established a close relationship with Matusick.  Since

2005, and at least until the time of trial, they have lived with Starks/Starks‐

Matusick and Matusick in Hamburg.  Id. at 32. 

             Discrimination at the ECWA

             The ECWA is an independent public benefit corporation and a New

York State agency.  See N.Y. Pub. Auth. Law § 1050, et seq.  Its mission is to

provide a safe, reliable source of water to approximately 158,000 customers in

and around Erie County, New York, which includes the City of Buffalo.  In order

to fulfill its mission, the ECWA operates a Service Center (the ʺService Centerʺ) in




of looking at him like heʹs crazy, but I did say yes[.]ʺ  Trial Tr., Aug. 19, at 30. 
Matusick testified at trial that he was in fact engaged.  When asked why he
proposed if he ʺdidnʹt have a ring,ʺ Matusick explained that his proposal was
ʺspontaneous.ʺ  Trial Tr., Aug. 23, at 60.  We are aware of no evidence to the
contrary.  We therefore treat their relationship as one of betrothal throughout this
opinion.

                                          5
Cheektowaga, New York, east of Buffalo.  During 2004 and through 2006, the

period relevant to this dispute, the ECWA had approximately 250 employees.

              Matusick began working for the ECWA in June 1992.  After several

years, he held a position as a customer service representative, later becoming a

bill collector, and still later, a dispatcher.2

              During the summer of 2004, after Matusick and Starks became

engaged, some of Matusickʹs coworkers at the ECWA became aware of his

relationship with Starks.  Many met Starks when, as was often the case, she

dropped Matusick off at work.  Matusick testified at trial that Robert Mendez, the

Director of the ECWA, was among the employees who saw Starks and was aware

of her relationship with Matusick.



       2
         According to Matusick, a dispatcherʹs duties include ʺanswer[ing]
emergency calls, . . . prepar[ing] work orders and excavation reports, . . . put[ting]
together a packet for the foremen which will include valve ties for a shutdown
and how to shut that down, [and] operating the radio so [the ECWA] ha[s]
communication with the trucks out in the field . . . .ʺ  Trial Tr., Aug. 23, at 46.  In
conversations with Matusick, ECWA personnel described the dispatcherʹs
position as ʺone of the most important jobs at the [ECWA].  Itʹs what the public
forms their perceptions about how good a job we are doing based upon the
response time and level of professionalism and interface with the [d]ispatchers.ʺ 
Oct. 26, 2005, Interview by James R. Lisinski, ECWA Coordinator of Employee
Relations, of Scott Matusick, filed as exhibit 15 to the May 11, 2009, Declaration of
James R Lisinski, reprinted in the Court of Appeals Joint Appendix filed July 13,
2011, at 275. Matusick agreed with that statement. Id.  


                                             6
             At about this time, Matusickʹs relationship with one of his

supervisors, Gary Bluman, began to deteriorate.  According to Matusick, Bluman

was often a ring‐leader when it came to harassing him on account of his romantic

relationship with Starks.  In 2004, according to Matusick, Bluman and his crew

went onto Matusickʹs property, threw lawn equipment on his roof, and duct‐

taped his door shut.  Matusick never reported this incident to anyone at the

ECWA because, according to his trial testimony, Bluman had threatened to kill

Matusickʹs family, and Matusick was afraid of what would happen if he reported

Bluman to other supervisors.  

             Tension came to a head in July 2004.  According to Matusick’s

testimony, during the morning of one of his shifts, Bluman entered the room

where Matusick was working, ʺthrew some papers in [Matusickʹs] face[, a]nd . . .

said, youʹre going to do this, do this right fucking now.ʺ  Id. at 66.  Matusick

apparently told Bluman that he would do what Bluman wanted in a ʺcouple

minutes,ʺ because he had yet to complete a project he owed one of the ECWA

foremen.  Id.  According to Matusickʹs testimony, Bluman then ʺturned

[Matusickʹs] chair totally around so [Bluman] was facing [Matusick].  [Bluman]

put a pen to [Matusickʹs] neck[,] . . . and he said, youʹre a fucking [nigger] lover,




                                          7
your ‐‐ your bitch is a[] [nigger], youʹre a fucking [nigger] now, too, and Iʹm

going to kill all the fucking [niggers].ʺ  Id. at 66‐67.3 

              Matusick reported the incident to Robert Guggemos and John

Kuryak, supervisors at ECWA.  He did not, however, formally report it to the

human resources department.  As a consequence of the incident, ECWA

supervisors instructed Bluman to minimize his interactions with Matusick. 

Nonetheless, within a month and a half after the attack, Bluman resumed making

racist comments.

              Bluman was not the only one engaged in the harassment.  Other

employees, including James Lisinski, used the word ʺniggerʺ around Matusick,

despite the fact that he had made it clear ‐‐ although we doubt he had to ‐‐ that he

found the word offensive.  On one occasion during the summer of 2005, Lisinski

       3
         At trial, Matusick did not actually say the word ʺniggerʺ ‐‐ substituting,
instead, ʺNʺ or ʺNs,ʺ while noting that he ʺwas not comfortable saying the real
word [Bluman] said.ʺ  Id. at 67.  
      Of course we share Matusickʹs discomfort.  Its use in the context of this
opinion serves to describe accurately the severity of the behavior to which
Matusick was subjected at the ECWA, as found by the jury, and not to trivialize
the wordʹs significant –‐ and even unique ‐‐ power to offend, insult, and belittle. 
According to a Lexis search performed on May 27, 2013, this Circuit has used the
term for similar purposes in at least fifty‐five opinions.  The most recent in a
published opinion was in Rivera v. Rochester Genesee Regʹl Transp. Auth., 702
F.3d 685(2d Cir. 2012).




                                             8
remarkably, inasmuch as he was ECWA Coordinator of Employee Relations, told

Matusick, ʺIʹm going to get you, Iʹm going to get you, you [nigger] lover, youʹre

going to get it.ʺ  Id. at 93 (internal quotation marks omitted). 

             A co‐worker, Brendan Finn, was, according to Matusick, even more

persistently antagonistic.  In the summer and fall of 2005, Finn made comments

to Matusick such as, ʺ[I]s your N[igger] bitch dropping you off [?]ʺ  Id. at 81.  He

also allegedly referred to Starksʹ children as ʺporch monkeysʺ or ʺnigglettes.ʺ  Id.

at 89, 95.  In July 2005, Finn became irate when Matusick arrived late for work. 

Finn chased Matusick around the building, yelling something like, ʺnow youʹre

mother‐fucking late like all the other [niggers], now youʹre a[] [nigger], too.ʺ  Id.

at 76.  

             Matusick reported this incident along with those involving Bluman

and other ECWA employees to Guggemos and Kuryak but, once again, decided

against taking his concerns to the human resources department.  At trial he stated

that he thought that there was no reason to make a formal complaint ʺ[b]ecause

[ECWA] supervisors said that they would handle the situation and they would

take care of it and th[at] certain individuals would get a talking to and [the

supervisors] would handle it.ʺ  Id. at 101.  




                                           9
               Other employees, including human resources staff, likely knew

about Matusickʹs concerns, however.  During an interview of Matusick regarding

a disciplinary problem related to his covering‐up a surveillance camera that had

been placed in the dispatch office, Lisinski, himself an alleged offender, asked

ʺwhat is this Iʹm hearing about you disrupting the work force and talking about,

you know, black –‐ black issues, white issues, sexual harassment, and so on and

so forth[?]ʺ4  Id. at 91.   

               Matusickʹs Disciplinary Problems and Termination

               The heart of the factual dispute in this case is whether Matusickʹs

treatment by the ECWA was motivated in significant part by discriminatory

intent or whether it was purely a consequence of his failure to perform his duties

as a dispatcher.  To support their position at trial, the defendants introduced

evidence regarding Matusickʹs long and serious history of disciplinary problems.

               On October 26, 1997, the Commissioner of the ECWA visited the

Service Center to find Matusick watching television, as the Commissioner later

reported in a memorandum.  Joint Appendix filed in this Court on July 13, 2011

       4
         Matusick also testified about the ECWAʹs training and policy materials
related to discrimination in the workplace.  Although the ECWA apparently has
detailed policies on ʺemployee relations,ʺ including ʺequal employment
opportunityʺ and ʺcomplaint resolution,ʺ none of these policies were made
available to Matusick during his tenure at the ECWA.  Id. at 98‐99. 

                                          10
(ʺJ.A.ʺ) 3799.5  In April 2005, Matusick intentionally blocked a video camera in the

dispatch office, which was installed after September 11, 2001, ostensibly for the

purpose of protecting the safety of the water supply.  But it also served to record

the conduct of dispatchers while at work.  

             Matusick admitted to blocking the camera by placing various objects

in front of it on between ten and twenty occasions.  In May 2005, he was served

with disciplinary charges under section 75 of the New York State Civil Service

Law related to this incident.6  He admitted his guilt of all camera‐



      5
          In the memorandum, he reported that when he arrived, he found
ʺMatusick slouched in the dispatcherʹs chair loudly engaged in a football game he
was watching on the overheard TV. . . .  [Matusick] jumped‐up and looked out
the window as he screamed out ʹwhat kind of an asshole would call during the
fourth quarter of the game.ʹʺ J.A. 3799.   Matusick had apparently been watching
a now notorious Buffalo Bills game.  See Mark Gaughan, Bills Battle Broncos to
the Bitter End, BUFFALO NEWS, Oct. 27, 1997, at S3 (reporting that the Bills came
back from a 20‐0 deficit in the fourth quarter, but ultimately lost on a field goal
with 1:56 remaining in overtime).
      6
         State employees covered by section 75 ʺshall not be removed or
otherwise subjected to any disciplinary penalty provided in this section except
for incompetency or misconduct shown after a hearing upon stated charges
pursuant to this section.ʺ  N.Y. Civ. Serv. Law § 75(1).  The section outlines the
hearing process and its relationship to the termination of a public employee,
including that the employee will have written notice of the hearing and the
charges and time to answer. Id. § 75(2).

       We have decided that, even though section 75 only provides a hearing
officerʹs recommendation, which can then either be accepted or rejected by an
agency head, the provision ʺgives covered employees a property interest in their

                                         11
blocking charges, accepting a 60 day suspension without pay.

               To support its position that Matusickʹs discipline was not

discriminatory, the ECWA points to the fact that other ECWA employees were

similarly disciplined for blocking the video camera.  For example, Joe Marzec,

who worked as a duty‐man on the night‐shift with Matusick, also conceded guilt

to a similar charge and accepted a 30‐day suspension without pay.  Thomas

Radich, a control room operator, also admitted his guilt, accepting a 90‐day

suspension without pay.

               Matusick faced more disciplinary charges in November 2005.  The

ECWA alleged that on October 1 and 20, 2005, Matusick had ʺfailed to properly

respond to information, failed to dispatch workers to the scene of water line

breaks in a timely manner, and slept on duty.ʺ  Decl. of James R. Lisinski at ¶ 32,

J.A. 1306.  

               After the charges were filed, the ECWA held a section 75 hearing

presided over by Michael Lewandowski, an independent hearing officer selected

by the ECWA.  The hearing was held intermittently on five non‐consecutive days

between December 2005 and February 2006.  Matusick was formally represented



employment, so that they may not be terminated without notice and hearing.ʺ 
OʹNeill v. City of Auburn, 23 F.3d 685, 688 (2d Cir. 1994). 

                                          12
by his union representatives.  His father, a lawyer, was also present on all

hearing dates.

            On April 7, 2006, the hearing officer issued a 25‐page Report and

Recommendation.  Id. at ¶¶ 52‐57, J.A. 1309; see also Report and

Recommendation, J.A. 1482‐1506.  The hearing officer began his factual analysis

by noting that the ʺvideotapes of the surveillance camera in the Dispatch office

for the dates of October 1, 2005, and October 20, 2005, were not offered into

evidence upon the claim of the [ECWA] that the tapes had been automatically

recorded over.ʺ  J.A. 1487.  At the heart of Matusickʹs argument before the section

75 hearing officer was the assertion that ʺthe tapes would provide conclusive

evidence that the claims made against him [were] false.ʺ  Id.  The hearing officer

rejected Matusickʹs spoliation argument, concluding that the tapes would be

unlikely to provide dispositive evidence of guilt or innocence, and that he, the

hearing officer, could reach proper conclusions based on testimonial and

documentary evidence in the record.  Id. at 1488.

            Ultimately, the hearing officer found Matusick guilty of several of

the charges against him.  For example, the officer concluded that in the early

morning hours of October 1, 2005, Matusick failed to respond to reports of a

water‐line break for more than an hour.  He also found that Matusick had slept


                                         13
while on duty as a dispatcher on October 1, 2005.  And the officer found that

Matusick had failed to respond to reports of a water‐line break on October 20,

2005, for almost four hours before –‐ after receiving three calls from residents –‐

finally dispatching an engineer.

             The hearing officer recommended Matusickʹs dismissal, in light of

his continued misconduct and the threat it caused to the integrity of the Countyʹs

water system.  J.A. 1505.

             Matusick never expressly argued to the hearing officer that he was

treated adversely because of his relationship with Starks.  In his Report and

Recommendation, the hearing officer did comment on the possibility of disparate

treatment when it came to pursuing disciplinary charges for sleeping while on

duty at the ECWA:  ʺ[Matusick] argues that the evidence . . . shows that

employees sleep on the job without consequence therefore it would be disparate

treatment to impose [a] penalty on [Matusick] for similar conduct.  That

argument falls short because while [evidence supports the assertion that] co‐

workers [were sleeping on the job],ʺ there was no evidence that management was

aware of it.  J.A. 1497.  The hearing officer did not suggest, however, that

Matusick had specifically argued that discrimination on the basis of his romantic




                                         14
relationship with an African‐American woman was the reason for his alleged

disparate treatment.

             On April 24, 2006, Mendez adopted the recommendation of the

hearing officer on behalf of the ECWA and formally terminated Matusick. 

Mendez, the Director of the ECWA, testified at trial that the sole basis for the

termination was the Report and Recommendation.  

             Procedural History

             On June 26, 2007, Matusick filed a complaint in State Supreme Court,

Erie County, against the ECWA and ten individual defendants: (1) Robert

Mendez, Director of the ECWA; (2) Gary Bluman, ECWA foreman; (3) John

Kuryak, an ECWA Distribution Engineer; (4) James Lisinski, Coordinator of

Employee Relations; (5) David F. Jaros, Senior Distribution Engineer; (6) Karla

Thomas, a director of Human Resources; (7) Helen Cullinan Szvoren, also a

director of Human Resources; (8) Matthew J. Baudo, Secretary to the ECWA; (9)

Robert Guggemos, an ECWA Distribution Engineer; and (10) Joseph Marzec,

another employee of the ECWA.

             The complaint contained six claims.  First, it asserted one for

physical assault and battery against Bluman individually.  Second, it set forth a

claim for unlawful discrimination and hostile work environment against the


                                         15
ECWA and each of the individual defendants in violation of New York Executive

Law § 296(1)(a) (ʺIt shall be an unlawful discriminatory practice . . . [f]or an

employer . . . , because of an individualʹs . . . race . . . to discharge from

employment such individual or to discriminate against such individual in

compensation or in terms, conditions or privileges of employment.ʺ).  Third, it

made a claim under the same section for disparate treatment resulting in

discipline and termination.  Fourth, also under the same section, it asserted a

claim for retaliation in violation of state law.  Fifth, it asserted a claim under 42

U.S.C. § 1983, alleging that while acting under color of state law the defendants

deprived Matusick of his First and Fourteenth Amendment rights under the

United States Constitution.  Finally, the complaint asserted a claim under New

York State law for intentional infliction of emotional distress against all

defendants.

              On July 27, 2007, the ECWA removed the case to the United States

District Court for the Western District of New York under 28 U.S.C. § 1331 and §

1441 on the grounds that the complaint asserted a claim arising under federal

law: the claim under 42 U.S.C. § 1983.

              After discovery, the defendants moved for summary judgment on all

claims.  On February 22, 2010, Magistrate Judge Hugh B. Scott, to whom the


                                            16
matter had been referred by the district court judge, issued a Report and

Recommendation recommending that the motion be denied in part and granted

in part.  Matusick v. Erie Cnty. Water Auth., No. 07‐cv‐489A, 2010 WL 2431077,

2010 U.S. Dist. LEXIS 144193 (W.D.N.Y. Feb. 22, 2010).  

             First, the magistrate judge recommended denial of the defendantsʹ

motion for summary judgment with regard to Matusickʹs constitutional claims. 

See id. at *7‐*11, 2010 U.S. Dist. LEXIS 144193, at *28‐*43.  In doing so, he agreed

with Matusickʹs assertions that: (1) he had a constitutional right under both the

First and Fourteenth Amendments to maintain a romantic relationship with

Starks, see id. at *8, 2010 U.S. Dist. LEXIS 144193, at *34; and (2) a reasonable jury

could conclude that the ECWA itself was subject to liability under Monell v.

Department of Social Services of the City of New York, 436 U.S. 658 (1978),

because the abuse and harassment alleged by Matusick, ʺif accepted by a trier of

fact, is sufficient to establish a custom or practice that is so pervasive and

widespread that the ECWA had either actual or constructive knowledge of it.ʺ 

Matusick, 2010 WL 2431077, at *9, 2010 U.S. Dist. LEXIS 144193, at *36.  

             Second, the magistrate judge recommended that the district court

deny the defendantsʹ motion as to Matusickʹs disparate treatment claim under

state law arising from his termination, but that it grant summary judgment as to


                                          17
any disparate treatment claim arising from Matusickʹs May 2005 suspension. 

With respect to the suspension, the magistrate judge concluded that ʺ[t]he

plaintiff has failed to adequately articulate a basis to distinguish the discipline he

received with the discipline received byʺ similarly situated fellow employees.  Id.

at *12, 2010 U.S. Dist. LEXIS 144193, at *48.  With regard to the termination,

however, the magistrate judge reasoned that Matusick had ʺsufficiently

articulate[d] a basis that would allow a rational factfinder to conclude that the

proffered reason for Matusic[k]ʹs termination was not the true reason,ʺ and that

Matusick was not precluded from bringing this claim because of the resolution of

the section 75 hearing concluding that there was a basis for his termination.  Id. at

*13, 2010 U.S. Dist. LEXIS 144193, at *49‐*50.  

             Finally, with respect to the claim of the maintenance or tolerance of a

ʺhostile work environmentʺ contrary to New York law, the magistrate judge

again reasoned that if a trier of fact were to accept Matusickʹs allegations of

serious and sustained harassment, then he would have made out a viable hostile

work environment claim.  Id. at *14, 2010 U.S. Dist. LEXIS 144193, at *53.  The

magistrate judge recommended dismissal of the plaintiffʹs ʺintentional infliction

of emotional distress claimʺ against the defendants and ʺphysical assault and

batteryʺ claim against Bluman individually, however, because these claims were


                                          18
barred by the statute of limitations.  See id. at *13‐*14, 2010 U.S. Dist. LEXIS

144193, at *51‐*54.  

             On June 11, 2010, the district court (Richard J. Arcara, Judge)

adopted the magistrate judgeʹs recommendations in their entirety.  The case

proceeded to trial against all of the defendants named in the original complaint.

                                        * * *    

             During the course of the trial, the parties debated the role that the

hearing officerʹs determinations following the section 75 hearing should play in

the juryʹs resolution of the case.  Although the district court had accepted the

magistrate judgeʹs recommended conclusion that the section 75 hearing did not

preclude Matusickʹs discrimination claims, the court allowed the defendants to

present evidence to the jury regarding the hearing process, including that the

hearings involved an ʺindependent hearing officer hold[ing] a session, much like

court here.ʺ  Trial Tr. Aug. 26, at 149.  Mendez testified that the report and

recommendation from the section 75 hearing officer concerning Matusickʹs

disciplinary problems was ʺthe strongest . . . report and recommendation that Iʹve

ever had towards a termination of an employee.ʺ  Id. at 162.  The jury also saw

the ECWA document, signed by Mendez, adopting the report and

recommendation.  The court did not permit the defendants to put into evidence


                                          19
the written report and recommendation by the ECWA hearing officer, however,

and it prohibited Mendez from testifying as to the specific information in the

report.  

             The court also explained the role of the report and recommendation

in its charge to the jury, stating that they did not bind the jury or force it ʺin any

way to reach a particular outcome on plaintiffʹs unlawful termination claim,ʺ the

central element of which was whether Matusickʹs interracial relationship was a

motivating factor in his termination.  Trial Tr., Aug. 31, at 104‐05.   

             At the close of evidence, the defendants made a motion for judgment

as a matter of law.  See Matusick v. Erie Cnty. Water Auth., 774 F. Supp. 2d 514,

519 (W.D.N.Y. 2011) (ʺPost‐Trial Orderʺ).  The district court granted that motion

with respect to defendants Jaros, Thomas, Szvoren, Baudo, and Guggemos, and

with respect to some of the claims against Mendez and Bluman, neither of whom

were involved in formulating disciplinary charges against Matusick.  See id. at

519.  The remaining claims proceeded to verdict.  

             The jury returned a verdict finding the ECWA, Kuryak, and Lisinski

liable for unlawful termination; the ECWA, Bluman, Kuryak, and Lisinski liable

for the maintenance or tolerance of a ʺhostile work environmentʺ; and the ECWA,

Mendez, Bluman, Kuryak, and Lisinski liable for violation of 42 U.S.C. § 1983. 


                                          20
The jury awarded Matusick $304,775 in back pay to be paid by the ECWA on the

state unlawful termination claims, and $5,000 in punitive damages against each

individual defendant on the section 1983 claims.7  Id. at 520.

              The defendants, including the ECWA, filed post‐trial motions for

judgment as a matter of law under Federal Rule of Civil Procedure 50(b), and for

a correction of the final judgment in the event that the judgment survived the

50(b) motion.  See id. at 517‐18.     

              The defendants argued that the juryʹs verdict on the unlawful

termination claim could not stand as to any of the defendants held liable for that

claim, and therefore that the award of backpay should be vacated.  See id. at 520. 

At the heart of this assertion was the argument, reasserted here on appeal, that

Matusick could not ʺcompare himself to other employees because his disciplinary

history was different and because he declined an invitation to settle the charges

that led to his Section 75 hearing.ʺ  Id.  Further, they asserted that ʺthe race of

plaintiffʹs then‐girlfriend [sic] was not a motivating factor behind plaintiffʹs

termination because the weight of the evidence indicates that no one in a position




       7
       The jury did not award damages on the hostile work environment claim,
and the finding of liability on that claim is not on appeal here. 

                                          21
to make or to contribute to the decision to terminate knew about the

relationship.ʺ  Id.

                The district court expressed skepticism about the defendantsʹ

arguments:

                As for plaintiffʹs evidence that race was a motivating
                factor behind his termination, the Court is concerned
                that defendantsʹ remaining arguments are simply an
                invitation to disbelieve plaintiff and to believe other
                witnesses. . . .  Viewing the evidence in the light most
                favorable to plaintiff, plaintiff submitted evidence
                acceptable to a reasonable jury that defendants ‐‐
                directly or by aiding and abetting ‐‐ terminated plaintiff
                and disciplined him more harshly than they would have
                otherwise because of animosity toward his interracial
                relationship.  

Id. at 521.  

                The court also considered the defendantsʹ argument that the section

75 hearing should preclude the plaintiff from re‐litigating his discrimination

claim because the hearing resolved in the defendantsʹ favor the question of

whether there were legitimate bases for Matusickʹs termination.  See id. at 520‐21. 

The district court rejected this argument, concluding that the hearing officer

never finally decided that the plaintiff should be terminated; he only

recommended that course of action.  It was Mendez who ultimately decided to

adopt the hearing officerʹs recommendation and terminate Matusick.  Id. at 521.


                                           22
             The district court then considered objections by the defendants

related to the plaintiffʹs section 1983 claims, and the award of punitive damages

arising from them.  The court had concluded prior to trial that the plaintiff had a

valid section 1983 claim, and that the individual defendants did not enjoy

qualified immunity with respect to it.  After trial, the court considered the

defendantsʹ assertion that the individual defendants could not be held liable

under a theory of supervisory liability.  Id. at 522.

             The district court dismissed this argument, noting its ʺconcern[] that

defendants have overlooked the evidence that emerged at trial in pursuit of a

technical and unsettled legal point.ʺ  Id.  The crux of the defendantsʹ position

rested on the argument that the Supreme Courtʹs then‐recent decision in Ashcroft

v. Iqbal, 556 U.S. 662 (2009), made clear that under section 1983, ʺʹmasters do not

answer for the torts of their servants,ʹʺ and therefore that ʺʹeach Government

official, his or her title notwithstanding, is only liable for his or her own

misconduct.ʹʺ  Matusick, 744 F. Supp. 2d at 522 (quoting Iqbal, 556 U.S. at 677). 

The district court concluded, however, that despite this evolving legal doctrine,

ʺa reasonable jury could have credited the evidence that the individual

defendants actively participated in racial slurs and actively cast plaintiff, and not




                                          23
themselves, as a disruptive member of the ECWA workforce because he

complained about racial harassment.ʺ  Id. at 522. 

              In considering the defendantsʹ qualified immunity argument, the

court did not focus on the defendantsʹ assertion that they were entitled to

protection because it was not clearly established that the plaintiffʹs betrothal

relationship was protected by the First Amendment8 at the time of the incidents. 

Instead, the court said that ʺthe very first step in assessing a claim for qualified

immunity is to identify the discretionary governmental function that required the

conduct that a plaintiff claims to be improper.ʺ  Id. at 525 (citing Scott v. Fischer,

616 F.3d 100, 105 (2d Cir. 2010)).  ʺCritical to . . . qualified immunity cases . . . is

that the governmental conduct that is allegedly improper has to match the

governmental function that would receive immunity from liability.ʺ  Id.  There

was no governmental function that could require the substantial derision the

plaintiff faced while working at the ECWA, and therefore, according to the



       8
        As discussed at greater length in section II.A.3.a below, whether the
intimate association right arises under the First or Fourteenth Amendment has
not yet been authoritatively settled. See Adler v. Pataki, 185 F.3d 35, 42‐44 (2d Cir.
1999) (discussing cases that frame the right either as an implied First Amendment
right or as a fundamental liberty protected by the Due Process Clause of the
Fourteenth Amendment).



                                            24
district court, the defendants could not raise a qualified immunity defense.  See

id.  

             Having left the juryʹs findings on liability undisturbed, the court

then addressed whether the juryʹs award of punitive damages on the section 1983

claim was reasonable in light of the violations at issue.  Once again, the court

concluded that ʺa reasonable jury could have decided based on the evidence that

defendants were liable under Section 1983 for intentional racial harassment

designed to punish plaintiff for his interracial relationship.ʺ  Id. at 526‐27.

             The defendants appeal.

                                   DISCUSSION

             I.     The Import of the Section 75 Hearing

             Many of the defendantsʹ arguments on appeal challenge the district

courtʹs treatment of the section 75 hearing before, during, and after trial.  As

discussed above, the court (1) adopted the magistrate judgeʹs determination that

the hearing officerʹs findings did not preclude the plaintiffʹs claims, and repeated

that conclusion after trial; (2) instructed the jury that the section 75 hearing did

not ʺforceʺ the jury to resolve any of the questions before it in any particular way;

and (3) did not allow the hearing officerʹs written recommendation into evidence. 




                                          25
The defendants dispute all three of these decisions.  We conclude that even if the

district court erred as a legal matter in instructing the jury on the preclusive effect

of the recommendation, this error was harmless and does not require vacatur. 

See Fed. R. Civ. P. 61. 

A.    Issue Preclusion

             Whether the hearing officerʹs fact‐findings that there was a sufficient

and legitimate basis for Matusickʹs termination precluded the plaintiff from

relitigating those issues in the district court is a question of law.  We review the

district courtʹs answers to such questions de novo.  See, e.g., United States v.

Selioutsky, 409 F.3d 114, 119 (2d Cir. 2005).

             State law governs the preclusive effects in federal court of a state

administrative agencyʹs quasi‐judicial findings.  Univ. of Tenn. v. Elliott, 478 U.S.

788, 796‐99 (1986); see also Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S.

75, 81 (1984); Kosakow v. New Rochelle Radiology Assocs., P.C., 274 F.3d 706,

728 (2d Cir. 2001) (similar).

             ʺNew York courts give quasi‐judicial administrative fact‐finding

preclusive effect where there has been a full and fair opportunity to litigate.ʺ 

Burkybile v. Bd. of Educ. of Hastings‐On‐Hudson Union Free Sch. Dist., 411 F.3d




                                          26
306, 310 (2d Cir.), cert. denied, 546 U.S. 1062 (2005).  This rule applies to findings

made by administrative officers after conducting section 75 hearings.  See, e.g., In

re Cheeseboro, 84 A.D.3d 1635, 1636, 923 N.Y.S.2d 772, 773 (3d Depʹt 2011)

(deciding that a finding of fact by a section 75 hearing officer that

unemployment‐insurance applicant had been terminated from prior employment

for cause had preclusive effect with regard to a denial of a benefits application). 

             Like a prior judicial finding of fact, in order to have preclusive effect

over a subsequent fact‐finding or legal analysis, a prior administrative

determination must have resolved the identical issue, and the issue must have

been actually and finally decided in the prior adjudication.  See Restatement

(Second) of Judgments § 27 (1982).9  But even if an identical issue was necessarily

decided in the prior proceeding, issue preclusion does not apply unless there was

ʺa full and fair opportunity [for the party against whom preclusion is sought] to

contest the decision now said to be controlling.ʺ  Buechel v. Bain, 97 N.Y.2d 295,

304, 766 N.E.2d 914, 919, 740 N.Y.S.2d 252, 257 (2001).  


      9
         The ʺidentical issue necessarily decidedʺ requirement under New York
law comprises two parts: (1) the issues of both proceedings must be identical, and
(2) the issue must have been raised, necessarily decided, and material to the first
action.  Leather v. Eyck, 180 F.3d 420, 425–26 (2d Cir. 1999), cert. denied, 533 U.S.
941 (2001) (alterations omitted).



                                          27
             1.  Finally Decided.  The district courtʹs preclusion analysis did not

proceed beyond its observation that the report and recommendation of the

hearing officer was a ʺnon‐binding recommendation[] regarding plaintiffʹs

termination,ʺ which was therefore not a final decision on the merits and could

not have preclusive effect.  Matusick, 774 F. Supp. 2d at 521.  

             To support this conclusion, the district court relied on our decision

in Leventhal v. Knapek, 266 F.3d 64, 72 (2d Cir. 2001).  There, we considered the

preclusive effect of a finding by a section 75 hearing officer employed by the New

York State Department of Transportation (the ʺDOTʺ) that the Department had

violated the Fourth Amendment rights of one of its employees by searching his

workplace computer to discover whether he had installed unlicensed software. 

See id. at 69‐70.  We concluded that this determination did not preclude the

subsequent reexamination by the district court of the employeeʹs Fourth

Amendment argument asserted through a section 1983 claim, because a final

determination had not been made by the Commissioner of the DOT.  See id. at 72. 

             The district courtʹs reliance on Leventhal is misplaced.  In that case,

there was no final decision both because the parties settled before the hearing




                                         28
officer had taken all of the evidence and because the DOT Commissioner had not

adopted any recommendations of the hearing officer.  Id. 

             In this case, however, the ECWA did adopt the recommendations of

the hearing officer.  And, therefore, that recommendation became the official

decision of the agency.  The case at bar is thus no different from other cases in

which New York courts have granted preclusive effect to section 75

recommendations later adopted by the state agency.  See, e.g., In re Agran, 54

A.D.3d 479, 479‐80, 863 N.Y.S.2d 295, 296 (3d Depʹt 2008); In re Dimps, 274

A.D.2d 625, 626, 710 N.Y.S.2d 448, 449‐50 (3d Depʹt 2000).  This is so even though

Matusick decided not to challenge the determination in state court, as he was

entitled to do.  See Harris v. Israel, 95 A.D.3d 1117, 1117, 943 N.Y.S.2d 901, 902

(2d Depʹt 2012) (review of section 75 proceeding finding petitioner, former state

employee, guilty of misconduct and insubordination); see also Doe v. Pfrommer,

148 F.3d 73, 79‐80 (2d Cir. 1998) (issue preclusion applies to unreviewed state

agency determinations).10  


      10
          Matusick also argues that the section 75 hearing officerʹs
recommendations are not preclusive because he was not represented by counsel. 
This argument is meritless.  New York courts have held that as long as the section
75 respondent is represented by a union official, as Matusick was here, the results
of that hearing can have preclusive effect.  See Ryan v. N.Y. Tel. Co., 62 N.Y.2d



                                         29
             2.  Identicality of Issues.  We must therefore address what we think

to be a more difficult question ‐‐ whether any of the issues decided by the hearing

officer are identical to issues decided by the jury and therefore preclusive of

issues that must be decided in order to resolve this dispute. 

             As an initial matter, the district court correctly concluded that the

hearing officerʹs determination that Matusick had engaged in the charged

conduct, and that these violations called for his termination, does not preclude a

jury from later finding that Matusick was also terminated at least in part because

of his relationship with Starks.  The plaintiff could be successful on the state anti‐

discrimination claims or the section 1983 claims even if the jury were to accept

that there were legitimate reasons for terminating him, too. 

             The ʺstandards for recoveryʺ under the New York State Human

Rights law anti‐discrimination provisions ʺare in accord with Federal standards

under [T]itle VII of the Civil Rights Act of 1964.ʺ  Ferrante v. Am. Lung Assʹn, 90

N.Y.2d 623, 629, 687 N.E.2d 1308, 1312, 665 N.Y.S.2d 25, 28 (1997).  Under these

standards, a plaintiff claiming that he was discriminated against on an



494, 503‐04, 467 N.E.2d 487, 492, 478 N.Y.S.2d 823, 828 (1984).  Indeed, section 75
proceedings can be preclusive even where the respondent elected not to appear
at all.  See In re Agran, 54 A.D.3d at 479‐80, 83 N.Y.S. at 295.



                                          30
impermissible basis must demonstrate (1) that he is a member of the class

protected by the statute; (2) that he was qualified for the position; (3) that he

experienced an adverse employment action; and (4) that this adverse

employment action occurred under circumstances giving rise to an inference of

discrimination.  See, e.g., McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973); United States v. Brennan, 650 F.3d 65, 93 (2d Cir. 2011).  ʺOnce th[is] prima

facie case has been shown, the burden then must shift to the employer to

articulate some legitimate, nondiscriminatory reason for the adverse employment

action.  The burden then shifts back to the plaintiff to show that the defendantʹs

stated reason for the adverse employment action was in fact pretext.ʺ  Brennan,

650 F.3d at 93 (quoting McDonnell Douglas, 411 U.S. at 802) (internal quotation

marks and alterations omitted).  Even if the factfinder decides that the defendants

terminated the plaintiff in part for legitimate reasons, the plaintiff may prevail on

his or her claim if he or she can demonstrate that his or her employer was

motivated, at least in part, by discriminatory purposes.  See Nelson v. HSBC

Bank USA, 41 A.D.3d 445, 446‐47, 837 N.Y.S.2d 712, 714 (2d Depʹt  2007).

             Although a First Amendment retaliation claim under section 1983 is

not evaluated using the McDonnell Douglas burden‐shifting methodology, it too




                                          31
involves consideration of whether the plaintiff experienced an adverse action

related to his or her employment as a result of protected conduct as opposed to

alternative, legitimate, work‐related reasons.  ʺTo succeed on . . . First

Amendment claims, [the plaintiff] must demonstrate by a preponderance of the

evidence that the [conduct] at issue was protected, that he suffered an adverse

employment action, and that there was a causal connection between the

protected [conduct] and the adverse employment action.ʺ  Blum v. Schlegel, 18

F.3d 1005, 1010 (2d Cir. 1994).  ʺShould a plaintiff demonstrate these factors, the

defendant has the opportunity to demonstrate by a preponderance of the

evidence that it would have undertaken the same adverse employment action

even in the absence of the protected conduct.ʺ  Id. (internal quotation marks

omitted).  The plaintiff may prevail on his section 1983 claim if he can show that

the defendants would not have implemented the same adverse employment

actions were it not for their discriminatory motivations.  See Adler v. Pataki, 185

F.3d 35, 47 (2d Cir. 1999).

             The issue decided by the hearing officer after the section 75 hearing

related to the ECWAʹs articulated basis for Matusickʹs termination.  As noted,

however, there is no indication that the hearing officer was ever presented with 




                                          32
evidence that the charges against Matusick were motivated, even in part, by an

intent to discriminate, which is at the heart of the disparate treatment claims here. 

Nor is there any indication that if the hearing officer had heard this evidence, it

would have been within his statutorily defined authority to review that

allegation, or that he would have found that Matusickʹs termination was

warranted.11  Therefore, the hearing officerʹs factual determinations were not

identical to the issues of fact presented to the jury for its determination.12  See

Burkybile, 411 F.3d at 313 (ʺThe record does not reflect that any constitutional

claims were raised at the Section 3020‐a hearing, so we do not take these as



      11
          A section 75 hearing officerʹs sole responsibility is to consider whether
the state employee facing charges has been ʺincompeten[t] or [committed]
misconduct.ʺ  See N.Y. Civ. Serv. Law § 75(1).  
      12
           Of course, as is the case here, whether or not an issue decided in a prior
proceeding is identical to an issue at stake in a subsequent proceeding is often a
corollary of the question whether or not the issue in question in the second
proceeding was ʺactually litigatedʺ in the prior proceeding.  See, e.g., WRIGHT,
MILLER & COOPER, FEDERAL PRACTICE AND PROCEDURE § 4417 n. 9 (citing Faigin v.
Kelly, 184 F.3d 67, 77‐79 (1st Cir. 1999) (issues were not identical and, as a
corollary, the issue at stake in the subsequent litigation was not actually litigated
in the prior)).  Here for example, the fact that the hearing officer never heard
evidence of discrimination directly supports the conclusion that that question
was never actually litigated below, and confirms that there was no identicality of
issues between the administrative hearing focused on Matusickʹs misconduct and
the litigation concerning discrimination on the basis of the race of Matusickʹs
romantic partner.    



                                          33
decided.ʺ); see also Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454,

472 (S.D.N.Y. 2011) (ʺ[A] finding that [p]laintiff was terminated for cause does

not bar [p]laintiffʹs Title VII claim.  Even if [p]laintiff cannot dispute the factual

findings of the Hearing Officerʹs decision, [p]laintiff can still prevail if he shows

that [d]efendants acted with an improper motive in bringing charges against

[p]laintiff.ʺ). 

               But the hearing officer did make findings of fact that bear on the

issues raised on appeal –‐ he found that Matusick had actually committed

misconduct and that his conduct at work evinced an incompetence and

carelessness not befitting his role as a dispatcher for a water authority.  The

question we must address, then, is what the preclusive effects of these findings

are.  And that question turns on what the Restatement (Second) of Judgments

refers to as ʺ[o]ne of the most difficult problems in the application of [collateral

estoppel is] . . . [the] delineat[ion] [of] the issue on which litigation is, or is not,

foreclosed by the prior judgment.ʺ  RESTATEMENT (SECOND) OF JUDGMENTS § 27

cmt. c. (1982).




                                            34
             Critical to the resolution of the question is the determination of

whether the ʺissueʺ that is identical in the two proceedings involves a factual or

legal determination.  As one federal district court explained:

             An issue is a single, certain and material point arising out of
             the allegations and contentions of the parties.  It may concern
             only the existence or non‐existence of certain facts, or it may
             concern the legal significance of those facts.  If the issues are
             merely [factual], they need only deal with the same past
             events to be considered identical.  However, if they concern
             the legal significance of those facts, the legal standards to be
             applied must also be identical; different legal standards as
             applied to the same set of facts create different issues.

Overseas Motors, Inc. v. Import Motors Ltd., 375 F. Supp. 499, 518 n.66a (D.

Mich.), affʹd, 519 F.2d 119 (6th Cir. 1974), cert. denied, 423 U.S. 987 (1975)

(internal quotation marks omitted). 

             The hearing officerʹs ultimate conclusions ‐‐ that Matusick had

committed disciplinable misconduct and was incompetent ‐‐ were guided by the

particular legal framework and standards applicable in section 75 proceedings. 

See, e.g., Peters v. Cnty. of Rensselaer, 28 A.D.3d 854, 854, 811 N.Y.S.2d 811, 812‐

13 (3d Depʹt 2006) (deciding that under New Yorkʹs Civil Service Law, there was

substantial support for section 75 hearing officerʹs determination that petitioner, a

maintenance worker at a local community college, committed disciplinable




                                          35
misconduct when, during his work shift, he sat in a truck reading a newspaper

and smoking).  The section 75 framework differs substantially from the legal

framework for state and federal employment discrimination law applicable to

Matusick’s federal jury trial.  The hearing officer’s conclusions about the

significance of Matusick’s misconduct and incompetence for purposes of section

75, therefore, are not preclusive of any findings that the jury could have made in

the course of their deliberations with respect to the reasons for Matusick’s

termination.  Cf. Swineford v. Snyder Cnty. Pa., 15 F.3d 1258, 1268 (3d Cir. 1994)

(concluding that administrative determination that plaintiff had not violated

company rules for the purposes of determining whether she was eligible for

unemployment benefits was not preclusive of employerʹs argument that plaintiff

was fired for legitimate reasons and not as retaliation for the exercise of her First

Amendment rights).  In particular, the hearing officer’s conclusions did not

preclude the jury from finding that Matusick was terminated in substantial part

because of his relationship with Starks.

             The factual findings supporting the hearing officer’s ultimate

conclusion ‐‐ that Matusick had indeed committed the charged conduct, i.e., that

he had failed to respond to calls and slept on duty ‐‐ are of a different nature. 




                                           36
These findings precluded Matusick from arguing otherwise at trial.  See Klein v.

Perry, 216 F.3d 571, 574 (7th Cir. 2000) (observing that, under Indiana Law, an

issue of fact determined by state agency adjudicator is preclusive of subsequent

factual findings in a civil rights dispute in federal court, even if those findings are

embedded within a different legal claim).  Therefore, in the course of deciding –‐

both under state law and for the section 1983 claims –‐ whether the defendants

terminated Matusick for legitimate or illegal reasons, the jury was required to

accept that Matusick had failed to perform ‐‐ satisfactorily, if at all ‐‐ some of his

duties at the ECWA.  See, e.g., Burkybile, 411 F.3d at 309‐314 (deciding that, when

applying federal constitutional standards in determining whether a genuine issue

of material fact existed, we accept the fact‐findings of the hearing officer in the

course of our examination of the federal constitutional claim). 

             Applying these principles to this case, we conclude that the jury was

precluded from finding that Matusick had not actually engaged in the conduct

charged against him in the section 75 hearing.  Inasmuch as the district court did

not expressly instruct the jury that its fact‐findings were cabined in this regard,

the jury charge was in error. 




                                          37
B.    The Admissibility and Persuasiveness of the Section 75 Report and 
      Recommendation

             The defendants also assert two other arguments related to the courtʹs

treatment of the section 75 hearing officerʹs determination. 

             First, they dispute the courtʹs decision not to instruct the jury that it

could find the fact that the hearing officer issued the report and recommendation

to be evidence that the defendants terminated Matusick for legitimate reasons.13 

This argument is rooted in our opinion in Ruiz v. County of Rockland, 609 F.3d

486 (2d Cir. 2010), and our summary order in Testagrose v. New York City

Housing Authority, 369 F. Appʹx 231 (2d Cir. 2010).  

             In Ruiz, we considered a former state employeeʹs Title VII and Equal

Protection Clause claims against his former employer who had claimed that the

plaintiff was terminated as a consequence of misconduct, not his protected status,

and that this misconduct was found after a section 75 disciplinary hearing.  Ruiz,



      13
          The defendants assert at various points in their briefing that the district
court instructed the jury that the hearing officerʹs report and recommendation
was ʺnot entitled to any weight.ʺ  See, e.g., Defs. Reply and Response Br. at 11. 
This framing appears to be a mischaracterization of the jury charge.  The courtʹs
instruction on the section 75 hearing focused on the fact that the outcome of that
hearing did not force the jury to arrive at any particular decision with regard to
the plaintiffʹs wrongful termination claim, not on the evidentiary weight of the
hearing officerʹs determinations.  


                                          38
609 F.3d at 490.  We concluded that, together with other evidence, the fact that

the hearing officer had recommended termination supported the defendantsʹ

arguments that the plaintiff was terminated for legitimate reasons rather than

inappropriate discrimination.  See id. at 494 (ʺ[F]indings of fact made by a neutral

decision‐maker have ʹprobative weight regarding the requisite causal link

between an employeeʹs termination and the employerʹs illegal motive.ʹʺ (Quoting

Collins v. N.Y.C. Transit Auth., 305 F.3d 113, 115 (2d Cir. 2002))).  The crux of the

defendantsʹ argument, then, appears to be that the jury should have been

expressly instructed that the fact that the hearing officer made the determination

was probative of the defendantsʹ assertion that Matusick was terminated for

legitimate reasons. 

             Second, the defendants dispute the district courtʹs evidentiary

rulings to exclude the actual report and recommendation as documentary

evidence of the hearing officerʹs conclusions.  

             We need not, however, address either of these arguments.  Even if

the district court erred in any of the ways that the defendants allege, as we will

explain, neither these errors nor the decision not to instruct the jury on the




                                         39
potential preclusive effect of the section 75 hearing were materially prejudicial to

the defendants.

C.    Harmless Error

             Under Federal Rule of Civil Procedure 61, courts are instructed to

ʺdisregard all errors and defects that do not affect any partyʹs substantial rights.ʺ 

Fed. R. Civ. P. 61.  But ʺ[e]rror cannot be regarded as harmless merely because

the trial judge or the appellate court thinks that the result that has been reached is

correct.ʺ  FEDERAL PRACTICE & PROCEDURE § 2883.  Instead, the ʺprobable effect of

the errorʺ must be ʺdetermined in light of all evidence.ʺ  Id.  The ʺsubstantial

rightsʺ language of the Federal Rules has therefore been interpreted to require an

examination into the likely outcome of the proceedings.  An error is not harmless

if ʺone cannot say, with fair assurance, after pondering all that happened without

stripping the erroneous action from the whole, that the judgment was not

substantially swayed by the error.ʺ  Kotteakos v. United States, 328 U.S. 750, 765

(1946); see also United States v. David, 131 F.3d 55, 61 (2d Cir. 1997) (describing

Kotteakos as ʺconstruing the ʹsubstantial rightsʹ language of 28 U.S.C. § 391 (from

which Rule 61 is derived), as requiring an assessment of ʹwhether the error itself

had substantial influenceʹ on the outcome of the case.ʺ). 




                                          40
             The court here erred by not instructing the jury on the preclusive

effect of the section 75 hearing officerʹs factual findings.  The court may also have

erred by not instructing the jury on the persuasive weight of the report and

recommendation and by excluding that report from evidence.  These errors

allowed Matusick to attempt to persuade the jury that he was falsely accused of

misconduct in support of his argument that the ECWAʹs proffered legitimate

reason for firing him was false.  We conclude, however, that the error did not

have the probable effect of having ʺsubstantial influence,ʺ David, 131 F.3d at 61,

on the outcome of the trial.  

             We think it highly unlikely that the jury would have found the

defendantsʹ evidence regarding Matusickʹs alleged misconduct unconvincing. 

Matusick did testify about the incidents that served as the impetus for the section

75 hearing, including the water‐line breaks on October 1 and October 20, 2005. 

However, he was thoroughly and effectively cross‐examined on these points, and

ECWA witnesses testified about their perception of his misconduct, including

that he was sleeping on the job.  Matusick himself had admitted to blocking the

camera ten to twenty times when accepting his suspension without pay, a point

the defense counsel stressed repeatedly to the jury.  And Matusick’s counsel




                                         41
argued in his summation that other ECWA employees were not terminated for

similar misconduct ‐‐ in effect conceding that Matusick had engaged in

misconduct.

              Importantly, the defendants also submitted evidence regarding the

likely merit of Matusickʹs assertions, all of them consistent with the timing and

content of the hearing officerʹs conclusions.  They included business memoranda

from differing incidents recording Matusickʹs misconduct in great detail,

including call logs clearly demonstrating his failure to respond to calls for

assistance, and his receipt of a 60‐day suspension for his misconduct.  With

regard to the October 1, 2005, incident, for example, where Matusick had been

charged with not responding to a large water leak for over an hour, and the

October 20, 2005, incident, where Matusick failed to respond to a water leak for

over three hours, the jury had before it work orders, letters from employees who

witnessed the events and the citizens who had made the calls, log book entries, a

newspaper article, interoffice memoranda, insurance letters, and deposition

testimony that all confirmed that Matusick had failed to respond for the periods

alleged on those dates.  All of this specific and concrete evidence weighed against

Matusickʹs general denial of the facts.  And the jury had before it the notice of




                                         42
Section 75 charges, detailing the precise times of the calls and therefore the

amount of time it took Matusick to respond, and it heard Mendezʹs testimony

that the section 75 report was ʺthe strongest . . . report and recommendation that

Iʹve ever had towards a termination of an employee.ʺ  Trial Tr. Aug. 26, at 162.  

             Finally, in light of the fact that the jury found Mendez, who

ultimately adopted the hearing officer’s recommendation, not to be individually

liable for the wrongful termination claim, it seems unlikely that the jury credited

Matusickʹs testimony that he had not committed misconduct justifying

termination, and it is similarly unlikely that a different jury charge would have

made a difference with respect to the juryʹs other findings.  The evidence made

clear what the section 75 hearing officer found: that Matusick had indeed

committed the misconduct alleged. 

             The question on which the juryʹs determination likely hinged was

whether, notwithstanding Matusickʹs misbehavior, which was well‐documented,

his treatment at the hands of the ECWA and its personnel was motivated, at least

in substantial part, by his relationship with Starks.  That was a question upon

which the hearing officerʹs findings had no bearing. 




                                         43
             In light of the substantial evidence that Matusick committed the

misconduct found in the section 75 hearing report, we conclude that probable

effect the error was harmless and decline to require the case to be retried.

               II.  Sufficiency of the Evidence on
                    Matusickʹs Unlawful Termination Claim

A.    Evidence Linking the ECWA, Kuryak, 
      and Lisinski to the Termination

             The defendants also appeal from the district courtʹs denial of their

Rule 50 motions for judgment as a matter of law.  They argue that the juryʹs

findings of liability on the unlawful termination claim under New York

Executive Law § 29614 cannot stand against the ECWA or either of the individual

defendants held liable after trial –‐ Kuryak and Lisinski.  

             The defendants bear a heavy burden to prevail on this argument. 

ʺ[A] Rule 50 motion must be denied unless the evidence is such that, without

weighing the credibility of the witnesses or otherwise considering the weight of

the evidence, there can be but one conclusion as to the verdict that reasonable


      14
         It is the law in our Circuit that ʺan employer may violate Title VII if it
takes action against an employee because of the employeeʹs association with a
person of another race.ʺ  Holcomb v. Iona Coll., 521 F.3d 130, 138 (2d Cir. 2008). 
The same goes for New York Executive Law § 296, claims that, we have
explained, are ʺanalytically identical to claims brought under Title VII.ʺ  Torres v.
Pisano, 116 F.3d 625, 629 n.1 (2d Cir. 1997).


                                         44
[persons] could have reached.ʺ  Cross v. N.Y.C. Transit Auth., 417 F.3d 241, 248

(2d Cir. 2005) (internal quotation marks omitted).  ʺ[W]e review the district

courtʹs denial of a Rule 50 motion de novo, [and] we are bound by the same stern

standardsʺ on appeal.  Id.   

             With regard to the ECWA, the defendants first argue that because

the jury found Mendez not liable for unlawful termination it could not have

found the ECWA liable as Matusickʹs employer.  In making this argument, the

defendants point to a principle of New York law that an employer is not liable for

the discriminatory acts of its employees unless it ʺapproved of, or acquiesced inʺ

these acts.  Totem Taxi, Inc. v. N.Y.S. Human Rights Appeal Bd., 65 N.Y.2d 300,

304, 480 N.E.2d 1075, 1075, 491 N.Y.S.2d 293, 293 (1985).  Kuryakʹs and Lisinksiʹs

conduct was too remote from the employerʹs control to be the basis for the

ECWAʹs liability, they argue, and because Mendez was held not individually

liable, the ECWA cannot be held liable based on his conduct either. 

             Even if the juryʹs finding that Mendez was not liable for unlawful

discrimination was inconsistent with a finding of liability against the ECWA, this

would not necessarily require vacatur.  We have long held the view that

ʺ[c]onsistent jury verdicts are not, in themselves, necessary attributes of a valid




                                         45
judgment.ʺ  Globus v. Law Research Serv., Inc., 418 F.2d 1276, 1290 n.17 (2d Cir.

1969), cert. denied, 397 U.S. 913 (1970).  The question, then, is whether there was

sufficient evidence in the record to support a finding of liability on the part of the

ECWA. 

             It is true that there is no direct evidence that higher‐ups at the

ECWA actively participated in the harassment of Matusick and terminated him

as a result of his interracial relationship.  But the law recognizes that ʺsmoking

gunʺ evidence of discrimination is rarely available; plaintiffs alleging

discrimination are therefore ʺentitled to rely on circumstantial evidence.ʺ 

Holcomb v. Iona Coll., 521 F.3d 130, 141 (2d Cir. 2008).  We need not reiterate the

disconcerting history of the treatment of Matusick because of his relationship

with Starks to conclude that the record contains substantial evidence to that

effect: Matusick presented evidence of racially motivated harassment and

intimidation at the ECWA that was chronic and pervasive.  The jury could have

concluded that racial animus tainted the investigation into Matusickʹs

misconduct and that the ECWA was aware of that fact, or at least that such

animus was a substantial factor in the ECWAʹs decision to follow the section 75

hearing officerʹs recommendation of termination.  The ECWA has thus not

carried its heavy burden under Rule 50.


                                          46
             There also appears to be some basis for the juryʹs determination that

the ECWA, but not Mendez, was liable for unlawful termination.  Under section

296, a person can be found individually liable for violations of the Stateʹs Human

Rights law if either (1) he or she can be said to constitute the employer in his or

her own individual capacity, see Patrowich v. Chem. Bank, 63 N.Y.2d 541, 543,

473 N.E.2d 11, 13, 483 N.Y.S.2d 659, 661 (1984); see also N.Y. Exec. Law §

296(1)(a); or (2) if he or she ʺaid[s], abet[s], incite[s], compel[s] or coerce[s] the

discriminatory conduct,ʺ N.Y. Exec. Law § 296(6). 

             As a general rule, individuals may be subject to liability as

employers ʺif they have ownership interests in the [employer] or do more than

carry out personnel decisions of others.ʺ  Townsend v. Benjamin Enterprises, Inc,

679 F.3d 41, 57 2d Cir. 2012).  Although there was substantial evidence that

Mendez was himself responsible for making the decision to terminate Matusick,

it does not necessarily follow that he is subject to personal liability for the acts of

which Matusick complains under the circumstances of this case.  By state law,

Matusick was entitled to a section 75 hearing after which an independent hearing

officer would evaluate whether he should be subject to discipline.  The jury could

plausibly have determined that Mendezʹs individual role in accepting the hearing

officerʹs recommendations was too passive to warrant individual liability. 


                                            47
             The defendantsʹ argument that there was insufficient evidence to

establish that other individual defendants ‐‐ Kuryak, who investigated the

disciplinary charges, and Lisinksi, the Coordinator of Employee Relations ‐‐

aided and abetted the improper dismissal also fails.  There was evidence in the

record that both defendants knew about the harassment, did nothing to respond

to it, and then participated directly in the investigation and termination.  More: 

The jury had before it evidence that Lisinski, the employee relations specialist,

had himself taunted Matusick based on Starksʹs race.  It was for the jury to

evaluate the credibility of these defendantsʹ testimony and weigh it, along with

the other evidence before it, to determine whether racial animus in part

motivated the decision to terminate.  See Kirsch v. Fleet St., Ltd., 148 F.3d 149, 164

(2d Cir. 1998).  The juryʹs conclusion as to the responsibility of Kuryak and

Lisinksi as aiders and abettors of the ECWA must stand.

B.    Comparators

             The defendants further assert that Matusick failed to establish that

he was discriminated against because of his protected status inasmuch as he

could not point to a similarly situated comparator.  This argument, too, must be

rejected if the verdict is one that ʺreasonable [persons] could have reached.ʺ 

Cross, 417 F.3d at 248.  Matusickʹs evidence of comparators, although not


                                         48
overwhelming, is sufficient for a reasonable jury to have ruled in his favor on this

claim. 

             The defendants argue to the contrary that the comparators Matusick

has identified, ʺother [ECWA] dispatchers, who reported to the same supervisors

under the same standards and engag[ed] in the same conduct,ʺ but were not

terminated,  Appelleesʹ Br. at 37, do not provide a sufficient basis for establishing

discriminatory treatment because they are not similar to Matusick in ʺall material

respects.ʺ  Ruiz, 609 F.3d at 494 (internal quotation marks omitted).  Unlike any

alleged comparators, Matusick admitted to wrongful conduct (blocking the

security camera), and thus agreed to a 60‐day suspension before his section 75

hearing.  He was thus the only person terminated during the period at issue who

had engaged in serious misconduct only months earlier.  Moreover, the

defendants contend, the closest comparator, Radich, was also terminated for

sleeping on the job, and he was not dating a black woman, suggesting that the

basis for Matusickʹs discipline was his misconduct and not his romantic

relationship.  

             The plaintiff argues, however, that he pointed to several

comparators who were not terminated despite engaging in similar conduct.  It is

true that none of these employees had as extensive a history of behavior


                                         49
potentially subject to legitimate discipline as did Matusick, but it does not follow

that they cannot serve as comparators.  In Graham v. Long Island R.R., 230 F.3d

34 (2d Cir. 2000), we reversed a district courtʹs grant of summary judgment to an

employer who terminated the plaintiff allegedly on the basis of his race.  Id. at 36. 

Although we reiterated the rule that a comparator must be similarly situated in

all material respects, id. at 39, we made it clear that this rule does not require a

precise identicality between comparators and the plaintiff.  ʺWhether two

employees are similarly situated ordinarily presents a question of fact for the

jury.ʺ  Id.  And the case law requires that for such evidence to be probative, and

therefore to support a jury verdict, there must only be ʺan objectively identifiable

basis for comparability.ʺ  Id. at 40 (internal quotation marks omitted).  We then

concluded that the fact that one comparator (who had been treated differently

from the plaintiff) had committed fewer infractions than had the plaintiff did not

in itself mean that he could not be a comparator.  Id. at 42‐43.

             The same reasoning applies here.  There may not have been anyone

at the ECWA who engaged in exactly the same misconduct as did Matusick, but

this did not preclude the jury from considering the way that other employees

who also engaged in disciplinable on‐the‐job misconduct were treated, combined

with other indications that ECWA employees held racially discriminatory views,


                                          50
to conclude that Matusick was terminated, at least in material part, because of the

race of his romantic partner.

             We therefore affirm the district courtʹs denial of the defendantsʹ Rule

50 motions with regard to the plaintiffʹs unlawful termination claims against the

ECWA.

      III.   Section 1983 Claims against ECWA 
             and the Individual Defendants

              The defendants mount various challenges to the juryʹs finding of

liability on Matusickʹs section 1983 claims.  We conclude that because his

constitutional right to intimate association in the context of the First Amendment

was not clearly established at the time of the alleged misconduct, the individual

defendants held liable for these claims were entitled to qualified immunity.  We

therefore vacate the judgment against the individual defendants based on the

section 1983 claims, including the award of punitive damages against them.

             The ECWA, as a municipal entity, however, is not protected by

qualified immunity.  See Owen v. City of Independence, Mo., 445 U.S. 622, 650

(1980).  And we conclude that, in light of the severity, pervasiveness, and

notoriety of the conduct of the individual defendants, as established at trial, the

juryʹs finding of liability against the ECWA is supported by the evidence. 



                                         51
A.    Qualified Immunity 

             1.  Background Principles.  Section 1983 provides persons with a

private cause of action against those acting ʺunder color of state lawʺ to recover

money damages for the deprivation of ʺany rights, privileges, or immunities

secured by the Constitution.ʺ  42 U.S.C. § 1983.  ʺBut to ensure that fear of liability

will not unduly inhibit officials in the discharge of their duties, the officials may

claim qualified immunity[.]ʺ  Camreta v. Greene, 131 S. Ct. 2020, 2030 (2011)

(internal quotation marks omitted).  ʺQualified immunity balances two important

interests ‐‐ the need to hold public officials accountable when they exercise power

irresponsibly and the need to shield officials from harassment, distraction, and

liability when they perform their duties reasonably.ʺ  Pearson v. Callahan, 555

U.S. 223, 231 (2009).

             Toward this end, in evaluating a qualified immunity defense, courts

must examine two factors: (1) whether the plaintiff has made out a violation of a

constitutional right; and (2) whether that right was ʺclearly establishedʺ at the

time of the defendantʹs alleged misconduct.  Id. at 232.15 

      15
          This Court has at times placed a further gloss on these principles, stating
that ʺ[e]ven where the law is ʹclearly establishedʹ and the scope of an officialʹs
permissible conduct is ʹclearly defined,ʹ the qualified immunity defense also
protects an official if it was ʹobjectively reasonableʹ for him at the time of the
challenged action to believe his acts were lawful.ʺ  Taravella v. Town of Wolcott,

                                          52
             Were we concerned solely with the individual defendants, our

conclusion that they are protected by qualified immunity because Matusickʹs

right to be free from interference with his intimate association with Starks was

not clearly established at the time they acted, would require us to make the often

difficult choice as to which component of the qualified immunity inquiry to

address first.  See Pearson, 555 U.S. at 236 (ʺpermitt[ing us] to exercise [our]

sound discretion in deciding which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances in the particular

case at handʺ).  In this case, however, inasmuch as the ECWA would not be

entitled to qualified immunity for any constitutional violation under Monell, 436

U.S. at 690‐91, see Owen, 445 U.S. at 650, we must in any event decide the nature




599 F.3d 129, 134 (2d Cir. 2010) (some internal quotation marks omitted); accord
Southerland v. City of N.Y., 680 F.3d 127, 141‐42 (2012), cert. denied, 133 S. Ct.
980 (2013).  This interpretation is not without controversy, see, e.g., Walczyk v.
Rio, 496 F.3d 139, 165‐66 (2d Cir. 2007) (Sotomayor, J., concurring) (describing the
gloss as a ʺdoctrinal misstatement[]ʺ and stating that ʺwhether a right is clearly
established is the same question as whether a reasonable officer would have
known that the conduct in question was unlawfulʺ (emphasis in original)). 

       We need, not, however, address the question of whether it would have
been objectively reasonable for the individual defendants here to believe that
their conduct was lawful even if the constitutional right asserted by Matusick
were clearly established ‐‐ the defendants have never argued this basis for
qualified immunity.  And in any event, we conclude that the right at issue was
not clearly established for the purposes of this defense.  

                                          53
and extent of the plaintiffʹs constitutional right of intimate association to

determine the ECWAʹs liability.  We therefore begin by considering the merits of

Matusickʹs constitutional claims. 

             2.  Merits.  The district court instructed the jury that in order for it to

conclude that any of the individual defendants were liable to the plaintiff under

section 1983, the jury was required to find that ʺthose acts that [the jury] ha[s]

found that the defendant took under color of state law caused the plaintiff to

suffer the loss of a federal right.ʺ  Trial Tr. Aug. 31, at 111.  The right at issue in

this case, according to the district court, was ʺthe plaintiffʹs right to enter into

intimate relations with another person.ʺ  Id.  The court instructed the jury that

Matusickʹs relationship with ʺhis then‐girlfriend Anita Starksʺ was a

constitutionally protected intimate relationship, id. at 112; and further, that ʺ[t]he

loss of the right to associate does not have to mean literally that the relationship

ended or it was impaired.  This right can be violated if someone is penalized for

those ‐‐ for who the other person is in a relationship.ʺ  Id. at 112.

             The questions we must address at this stage of our qualified

immunity analysis are (1) whether the relationship between Matusick and Starks

was protected by the constitutional right to intimate association; and (2) whether

the conduct alleged by Matusick and later found by the jury to ʺpenalize[]ʺ


                                            54
Matusick for this relationship was a sufficient infringement of the right to this

intimate association that Matusickʹs constitutional right was violated.16

             These questions are not easily disentangled.  As we have observed, a

ʺcategorical approach is inappropriate for dealing with association‐rights cases. 

It fails to account for the ʹbroad range of human relationships that may make

greater or lesser claims to constitutional protection from particular incursions by

the State.ʹʺ  Chi Iota Colony of Alpha Epsilon Pi Fraternity v. City Univ. of N.Y.,

502 F.3d 136, 144 (2d Cir. 2007) (quoting Roberts v. U.S. Jaycees, 468 U.S. 609, 620

(1984)).  Instead, ʺthe question is:  Upon a balancing of all pertinent factors, do

the stateʹs interests, and its means of achieving them, justify the stateʹs intrusion

on the particular associational freedom?ʺ  Id.

             We separate the questions here in order to clarify the level of

constitutional protection afforded relationships like Matusickʹs.  We conclude

that, whatever the treatment we would be required to give other intimate

      16
          Although we highlight the district courtʹs jury instructions as an
articulation of the district courtʹs understanding of the law governing Matusickʹs
claims, the courtʹs denial of qualified immunity, insofar as it does not involve the
resolution of a dispute of fact, is ʺa question of law better left for the court to
decide.ʺ  Stephenson v. Doe, 332 F.3d 68, 81 (2d Cir. 2003) (internal quotation
marks omitted).  We therefore review the district courtʹs denial of qualified
immunity de novo.  See Arlio v. Lively, 474 F.3d 46, 51 (2d Cir. 2007) (ʺWe review
a denial of qualified immunity de novo.ʺ); Anderson v. Recore, 446 F.3d 324, 328
(2d Cir. 2006) (same).   

                                          55
romantic relationships, Matusickʹs betrothal to Starks under the circumstances

presented here constituted an intimate association, part and parcel of their

eventual marriage and entitled to similar protection under the First Amendment. 

Considering Matusickʹs interests in preserving and protecting his intimate

espousal relationship with Starks, we conclude that the conduct that he alleges

that the ECWA and the individual defendants committed violated his

constitutional right to intimate association. 

             a.     Right to Intimate Association.  

             The right to intimate association was first recognized by the

Supreme Court in Roberts v. United States Jaycees, 468 U.S. 609 (1984), a case

brought by a civic organization challenging a Minnesota statute prohibiting the

group from excluding women.  Id. at 615‐17.  The Court addressed the claim

under the ʺconstitutionally protected ʹfreedom of association,ʹʺ which exists in

ʺtwo distinct senses,ʺ id. at 617: first, the choice to ʺenter into and maintain

certain intimate human relationships [without] undue intrusion by the State,ʺ

and, second, the right to associate with others ʺfor the purpose of engaging

in those activities protected by the First Amendment ‐‐ speech, assembly, petition

for the redress of grievances, and the exercise of religion,ʺ id. at 617‐18.  It is the




                                           56
first of these rights ‐‐ the right to intimate association, as opposed to expressive

association ‐‐ that is the subject of the section 1983 claims here.17  

             In Roberts, the Court began by explaining that the right to intimate

association is undergirded by at least two constitutional interests, each related to

the protection of individual liberty against state intrusion.  First, there is a social

interest in preserving such protection: ʺ[C]ertain kinds of personal bonds have

played a critical role in the culture and traditions of the Nation by cultivating and

transmitting shared ideals and beliefs,ʺ a process essential to the maintenance of


      17
           Although it is clear that the Constitution protects a right to form
intimate associations with other individuals or small groups, the origin of this
right is the subject of considerable controversy.  See Adler, 185 F.3d at 42 (ʺThe
source of the intimate association right has not been authoritatively
determined.ʺ).  Some case law suggests that the right is included within the
personal liberty protected by the Due Process Clause.  See id. (citing cases); IDK,
Inc. v. Cnty. of Clark, 836 F.2d 1185, 1192 (9th Cir. 1988) (ʺ[T]he Supreme Court
has most often identified the source of the protection as the due process clause of
the fourteenth amendment, not the first amendmentʹs freedom to assemble.ʺ). 
Other cases place it under the ambit of the First Amendment.  See, e.g., Starling v.
Bd. of Cnty. Commʹrs, 602 F.3d 1257, 1260 (11th Cir. 2010) (describing the ʺFirst
Amendment right to intimate associationʺ).  Or it may best be understood as
falling within the ʺborderlands of the First Amendmentʺ but undergirded by
other constitutional doctrines, including equal protection and substantive due
process.  See Kenneth L. Karst, The Freedom of Intimate Association, 89 YALE L.J.
624, 655 (1980).

       Ultimately, though, the precise constitutional origins of this right are not,
in themselves, critical to our analysis, except to the extent that understanding the
constitutional values at stake in these cases –‐ liberty, privacy, expression, and
equality –‐ helps guide our analysis of how far this right extends.  

                                           57
a pluralistic democracy, as these values ʺfoster diversity and act as critical buffers

between the individual and the power of the State.ʺ  Id. at 619.  Second, the right

to intimate association protects individual interests central to the freedom of

expression by ʺsafeguard[ing] the ability independently to define oneʹs identity

that is central to any concept of liberty.ʺ  Id. at 618‐19.

             The Court then offered this guidance as to the types of relationships

thought to implicate these constitutional interests:

             The personal affiliations that exemplify these
             considerations, and that therefore suggest some relevant
             limitations on the relationships that might be entitled to
             this sort of constitutional protection, are those that
             attend the creation and sustenance of a family ‐‐
             marriage, childbirth, the raising and education of
             children, and cohabitation with oneʹs relatives. 

Id. (citations omitted). 

             Finally, the Court recognized that the diversity of human

relationships necessitated a sliding‐scale analysis rather than a bright‐line test: 

ʺWe need not mark the potentially significant points on this terrain with any

precision.  We note only that factors that may be relevant include size, purpose,

policies, selectivity, congeniality, and other characteristics [of an associative

relationship] that in a particular case may be pertinent.ʺ  Id. at 620.




                                           58
             The Roberts Courtʹs reference to traditional familial relationships,

most notably marriage, has led some courts to conclude that the right does not

extend to romantic relationships beyond marriage.  See, e.g., Poirier v. Mass.

Depʹt of Corr., 558 F.3d 92, 96 (1st Cir. 2009) (ʺThe unmarried cohabitation of

adults does not fall under any of the Supreme Courtʹs bright‐line categories for

fundamental rights in this area.ʺ (citing Roberts, 468 U.S. at 619)); see also

Cameron v. Seitz, 38 F.3d 264, 274‐76 (6th Cir. 1994).  

             We think this to be an unduly narrow reading of Roberts.  The Court

did not suggest that constitutional protections applied only to the relationships it

enumerated.  Rather than setting forth an exclusive and definitive list, the Court

instead spoke to relationships that ʺinvolve deep attachments and commitments

to the necessarily few other individuals with whom one shares not only a special

community of thoughts, experience, and beliefs but also distinctively personal

aspects of oneʹs life.ʺ  468 U.S. at 619‐20.  The Courtʹs specific reference to marital

relationships therefore should not, we think, be viewed as a formalistic

recognition of a particular, narrow legal status entitled to protection.  Rather, at

least to the extent that a relationship of betrothal constitutes an expression of

oneʹs choice of marital partner, it shares the qualities ascribed by the Roberts

court to marriage and other protected forms of intimate association.  We


                                          59
therefore conclude that Matusickʹs betrothal to Starks fulfilled the standards set

out in Roberts and is entitled to protections similar to those that marital

relationships enjoy under the right to intimate association.18

             There is no question here but that the relationship between Starks

and Matusick was a bona fide betrothal:  They were involved in a long‐term

romantic relationship, held themselves out as engaged and were recognized as

such, maintained together a relationship with Starksʹ children, and shared

significant features of their private life together in anticipation of marriage.  It

may be worth noting that they did indeed marry.  But that fact cannot, of course,

be part of the test and we do not rely on it for that purpose because, had their

relationship been otherwise identical but failed for some reason to ripen into



      18
           Although the Roberts Court indeed took pains not to ʺmark the
potentially significant points on th[e] terrain [of the right] with any precision,ʺ 
468 U.S. at 620, the Supreme Court addressed the question more directly in
Rotary Club v. Duarte, 481 U.S. 537 (1987), observing that it had never held that
ʺconstitutional protection is restricted to relationships among family members.ʺ 
Id. at 545.  

       Of course, not all romantic relationships presuppose such deep
attachments. The Supreme Court has made the relevant, if rather uncontroversial,
point that ʺʹpersonal bondsʹ that are formed from the use of a motel room for
fewer than 10 hours are not those that have ʹplayed a critical role in the culture
and traditions of the Nation by cultivating and transmitting shared ideals and
beliefs.ʹʺ  FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 237 (1990) (quoting Roberts,
468 U.S. at 618‐19).  

                                           60
marriage, it would nonetheless have been the same relationship we conclude was

deserving of constitutional protection at the time of the defendantsʹ interference

with it.  Their relationship at the time of the events at issue here was thus an

integral part of their eventual choice to enter into the formal, legal bonds of

marriage ‐‐ it was marked by the same characteristics of deep attachment,

commitment, and self‐identification that Roberts and its progeny have viewed as

characteristic of constitutionally protected intimate association.  We reach this

conclusion not, as the dissent suggests, by drawing ʺdescriptive analogies,ʺ but

by applying the standard set out by the Supreme Court in Roberts to the facts of

this case as best we can, and deciding that the right of intimate association it

describes extends to the particular relationship at hand.

              b.      Whether the Defendantsʹ Conduct Here Violated
                      Matusickʹs Right to Intimate Association 

             Having concluded that Matusick possessed a constitutional right

protecting his intimate association with Starks, the next question is whether that

right was violated.

             First, we note that this is an association which most ECWA witnesses

testified to being aware of.  Even had they not, the evidence is clear that the

ECWA defendants knew of the nature of Matusick and Starksʹ relationship: 



                                         61
Starks drove Matusick to work, and Matusick introduced her as his girlfriend at

work‐related gatherings.  But more striking: We cannot interpret the language of

ECWA defendants when they called Matusick a ʺnigger loverʺ or told him that

his ʺbitch is [a] [nigger]ʺ as demonstrating anything other than a knowledge of

and disdain for the nature of Matusick and Starksʹ relationship.   

             The question then is whether this right was violated.  The Roberts

Court provided little guidance as to how to determine whether the right of

intimate association has been infringed upon beyond noting that courts must

engage in a ʺcareful assessment of where that relationshipʹs objective

characteristics locate it on a spectrum from the most intimate to the most

attenuated of personal attachments.ʺ  Id. at 620.

             Some courts have examined whether the relationship at issue calls

for strict or intermediate scrutiny or rational basis review.  See, e.g., Poirier, 558

F.3d at 96.  In the public employer context, others have applied the balancing test

set out by the Supreme Court in Pickering v. Board of Education, 391 U.S. 563,

566‐68 (1968), in order to weigh the relative interests of the plaintiff in preserving

an intimate relationship and the interests of the state in ʺpromoting the efficiency

of the public services it performs through its employees.ʺ  Id. at 568; see, e.g.,




                                           62
Shahar v. Bowers, 114 F.3d 1097, 1103 (11th Cir. 1997) (en banc), cert. denied, 522

U.S. 1049 (1998).  

             We do not think it necessary to choose among those standards to

resolve the issues in this case.  The ECWA had no legitimate interest in

interfering with Matusickʹs espousal relationship with Starks or terminating him

on account of this relationship ‐‐ in other words, there is nothing to be placed in

the balance against Matusickʹs exercise of his right of intimate association.  To

interfere with Matusickʹs constitutional right ʺon so unsupportable a basis as

rac[e is] so directly subversive ofʺ the constitutional interests at stake, Zablocki v.

Redhail, 434 U.S. 374, 398 (1978) (Powell, J., concurring in the judgment), that it

cannot, under any circumstance we can conceive of, be accepted.  Cf. Loving v.

Virgina, 388 U.S. 1, 11 (1967) (striking down state law prohibiting inter‐racial

marriage under the Equal Protection Clause of the Fourteenth Amendment,

remarking that ʺ[t]here is patently no legitimate overriding purpose independent

of invidious racial discrimination which justifies this classification.ʺ).  

              c.      Matusickʹs Failure to Bring a 
                      Racial Discrimination Claim

              Finally, we note a somewhat perplexing aspect of the manner in

which Matusick pursued his claims.  He might well have attempted to bring and



                                           63
state them in terms of racial discrimination rather than the right to intimate

association; indeed, if the case had been so brought and charged to the jury, our

disposition of the constitutionality of the matter would not likely have required

us to interpret the reach of the Roberts opinion, and probably would have

removed the individual defendantsʹ qualified immunity shield.  The right to be

free from race discrimination on the basis of oneʹs racial affiliation –‐ intimate or

otherwise ‐‐ is, and has long been, clearly established.  See, e.g., Bob Jones Univ.

v. United States, 461 U.S. 574, 605 (1983) (detailing how decisions of the Supreme

Court ʺfirmly establish that discrimination on the basis of racial affiliation and

association is a form of racial discriminationʺ prohibited by the Fourteenth

Amendment).  Matusick, however, chose not to tread this path.  That choice,

made for whatever reason, is not relevant to our analysis of Matusickʹs

constitutional right to intimate association, upon which he did base his claims.

             3.  Clearly Established.  

             We must decide at this juncture, see Pearson, 555 U.S. at 231,

whether it was clearly established at the time the defendants took the actions that

are the subject of this suit that a betrothal relationship of the kind Matusick

shared with Starks was protected by the First Amendment right to intimate




                                          64
association.  We conclude that it was not, and that, therefore, the individual

defendants are immune from liability here.

             In order for a constitutional right to be clearly established, ʺ[t]he

contours of the right must be sufficiently clear that a reasonable official would

understand that what he is doing violates that right.ʺ  Anderson v. Creighton, 483

U.S. 635, 640 (1987).  This does not mean that there must be a factual equivalency

between the case at issue and prior cases.  The ʺsalient questionʺ instead is

whether the case law at the time in question would have put reasonable officers

on ʺfair warningʺ that their conduct violated the plaintiffʹs rights.  Hope v. Pelzer,

536 U.S. 730, 741 (2002).  

             In performing this analysis we consider, ʺ(1) whether the right in

question was defined with ʹreasonable specificityʹ; (2) whether the decisional law

of the Supreme Court and the applicable circuit court support the existence of the

right in question; and (3) whether under preexisting law a reasonable defendant

official would have understood that his or her acts were unlawful.ʺ  Ying Jing

Gan v. City of N.Y., 996 F.2d 522, 532 (2d Cir. 1993) (internal quotation marks

omitted).

             Here, in determining that the plaintiffʹs right to intimate association

with a person to whom he was engaged to be married was clearly established, the


                                          65
magistrate judgeʹs report and recommendation, later adopted by the district

court, cited a 2007 decision of the United States District Court for the District of

North Dakota, Steinbach v. Branson, No. 05‐cv‐101, 2007 WL 2985571, 2007 U.S.

Dist. LEXIS 75156 (D.N.D. Oct. 9, 2007), and a non‐precedential 2004 summary

order of the Ninth Circuit, which stated simply that ʺthe First Amendment right

of association extends to individuals involved in an intimate relationship, such as

fiancés,ʺ Wittman v. Saenz, 108 F. Appʹx 548, 550 (9th Cir. 2004). 

             That authority is insufficient to render that rule ʺclearly establishedʺ

for present purposes.  To be sure, there is authority to the effect that a

constitutional right may be sufficiently well established even if there is no

Supreme Court ruling or ruling on the relevant circuitʹs part on point.  See, e.g.,

Varrone v. Bilotti, 123 F.3d 75, 78‐79 (2d Cir. 1997)  But the law must nonetheless

be well enough settled ‐‐ capable of making a reasonable person aware of

whether an act violates a constitutional right ‐‐ so that in fairness and pursuant to

the purpose of qualified immunity to protect public officials acting in good faith,

the defendant can be held to account for a violation.  We have thus held, at the

other end of the spectrum from the present case, that where the law was

established in three other circuits and the decisions of our own Court

foreshadowed the right, for example, that the law was sufficiently ʺwell


                                          66
establishedʺ that its violation stripped the defendant of his immunity.  Id.  None

of our cases suggest, however, that an out‐of‐circuit district court precedent and a

fleeting and non‐precedential reference from another circuit court is enough to

render a right clearly established.  Indeed, we have specifically cautioned against

the reliance on non‐precedential summary orders in ʺclearly establishedʺ

analyses.  See Jackler v. Byrne, 658 F.3d 225, 244 (2d Cir. 2011), cert. denied, 132 S.

Ct. 1634 (2012).  ʺNon‐precedentialʺ decisions, by their very definition, do not

make law.

             This result is supported here by our frequent observations about the

ambiguity of the right to intimate association.  As already noted, we have said

that the nature and the extent of the right are ʺhardly clear,ʺ Adler, 185 F.3d at 42,

and, as we have noted, ʺ[t]he source of the intimate association right has not been

authoritatively determined.ʺ  Id.   This, combined with the Supreme Courtʹs

specific reference to marriage as the kind of relationship afforded this sort of

constitutional protection in Roberts, suggests that there were not court decisions

that sufficiently foreshadowed to a reasonable officer in 2004‐2005 that the right

to intimate association would extend to the relationship between Matusick and

Starks, as we conclude it does here.  While not determinative, having spent as

much time and effort in deciding whether or not the defendants behavior


                                          67
violated Matusickʹs First Amendment right to intimate association under Roberts,

we would be hard put to hold the defendants to the knowledge of what our

answer would be. 

             We conclude that the individual defendants held liable on the

section 1983 claims are immune from these claims, and the $5,000 award in

punitive damages against each of them is vacated.19

             B.     Monell Liability

             The conclusion that the individual defendants are immune with

respect to this claim does not dispose of all of the section 1983 claims made in this

case.  The defendants assert that the finding of liability on the section 1983 claim



      19
           We are mindful that the right at issue was clearly established under state
law and likely also under federal statutory law.  See supra note 14.  This does not,
however, result in the defendants being subject to damages for the plaintiffʹs
constitutional claims.  The Supreme Court has observed that, though officials
should ʺconform their conduct to applicable statutes and regulations,ʺ qualified
immunity is cabined to constitutional violations.  Davis v. Scherer, 468 U.S. 183,
194‐95 (1984) (acknowledging ʺthat officials should conform their conduct to
applicable statutes and regulations,ʺ but declining to hold ʺthat the violation of
such provisions is a circumstance relevant to the officialʹs claim of qualified
immunity.ʺ); see also Williams v. Depʹt of Veteran Affairs, 879 F. Supp. 578, 584
(E.D. Va. 1995) (ʺWhen examining a qualified immunity defense to an action
brought under the Constitution, the question is not whether reasonable
government actors would know that the alleged behavior was wrong, unethical,
or illegal under state or federal statutes and rules, but whether they would
believe it to be unconstitutional.ʺ (emphasis in original)), revʹd on other grounds,
104 F.3d 670 (4th Cir. 1997), cert. denied, 526 U.S. 1150 (1999) .

                                         68
against the ECWA, resulting in the award of punitive damages against that

defendant, was not supported by the evidence.  The ECWA, as a municipal

entity, does not enjoy absolute or qualified immunity from section 1983 suits. 

Owen, 445 U.S. at 650.  And we therefore must review the juryʹs award to

determine whether it should be set aside because it is not supported by sufficient

evidence such that a reasonable jury could return the verdict here. 

                This task is complicated by the principle that a municipality cannot

be held liable for the conduct of employees under a respondeat superior theory,

i.e., simply by dint of the employer‐employee relationship between the ECWA

and the employee defendants found liable by the jury.  See Monell, 436 U.S. at

691.  A municipality is liable under section 1983 only if the deprivation of the

plaintiffʹs rights under federal law is caused by a governmental custom, policy, or

usage of the municipality.  Id.; see also Connick v. Thompson, 131 S. Ct. 1350,

1359 (2011). 

                We recently concluded that, while ʺisolated acts . . . by non‐

policymaking municipal employees are generally not sufficient to demonstrate a

municipal custom, policy, or usage that would justify liability,ʺ they can be the

basis of liability if ʺthey were done pursuant to municipal policy, or were

sufficiently widespread and persistent to support a finding that they constituted


                                            69
a custom, policy, or usageʺ of which supervisors must have been aware.  Jones v.

Town of E. Haven, 691 F.3d 72, 81 (2d Cir. 2012).  The question is therefore

whether there is evidence that ʺa policymaking official ordered or ratified the

employeeʹs actions ‐‐ either expressly or tacitly.ʺ  Id.

             A custom or policy of harassment and other discriminatory acts

giving rise to hostile work environment claims can form the basis of section 1983

claims.  See, e.g., Patterson v. Cnty. of Oneida, 375 F.3d 206, 226 (2d Cir. 2004)

(discussing section 1983 liability for harassment and other forms of

discriminatory acts, ʺincluding those giving rise to a hostile work environmentʺ);

Gierlinger v. N. Y. State Police, 15 F.3d 32,  34 (2d Cir. 1994) (ʺSection 1983

liability can be imposed upon individual employers, or responsible supervisors,

for failing properly to investigate and address allegations of sexual harassment

when through this failure, the conduct becomes an accepted custom or practice of

the employer.ʺ). 

             Like the district court, we conclude that there were sufficient facts in

the record such that a reasonable fact‐finder could conclude, as the jury in fact

did, that the verbal and physical harassment of Matusick on the basis of his

intimate association with Starks rose to the level of a custom, policy, or practice at

the ECWA.


                                          70
             First, the acts of discrimination and harassment alleged by Matusick

were frequent and severe.  Although Matusick hesitated before alerting his

supervisors, ultimately many human resources personnel, including the director

of human resources, were aware of his complaints well before he was terminated. 

They failed to act.  

             According to testimony that the jury was entitled to accept, Lisinski,

ECWA Coordinator of Employee Relations, raised Matusickʹs complaints directly

with Matusick during an interview concerning Matusickʹs covering the

surveillance cameras in the dispatch office.  Matusick also discussed the

harassment prior to that occasion with other superiors.  There was evidence that

Karla Lewis, the ECWAʹs director of human resources, who reported to Mendez,

knew of but chose not to investigate the harassment.  The jury could reasonably

have found that the ECWAʹs inaction in the face of known and pervasive

harassment reflected an unconstitutionally discriminatory custom or practice. 

See Jones, 691 F.3d at 81; Patterson, 375 F.3d at 226 (municipal liability may be

established by showing of conduct ʺso manifest as to imply the constructive

acquiescence of senior policy‐making officialsʺ). 

             And a reasonable jury properly could have found a sufficient basis

for Monell liability in Mendezʹs lack of response to the pervasive harassment. 


                                         71
First, the jury could have believed Matusick and Starks that Mendez knew of

their intimate association because he had met them together.  Second, based on

the pervasiveness of the harassment and the lack of response, the jury could

reasonably have found that Mendezʹs inaction and acquiescence to the

harassment that Matusick suffered allowed the harassment to become the custom

and practice, if not the policy, of the ECWA.  See Turpin v. Mailet, 619 F.2d 196,

200 (2d Cir.), cert. denied, 449 U.S. 1016 (1980) (ʺIndeed, by holding that a

municipality can be held liable for its ʹcustomʹ Monell recognized that less than

formal municipal conduct can in some instances give rise to municipal liability

under section 1983.  To require that senior officials must have formally adopted

or promulgated a policy before their conduct may be treated as ʹofficialʹ would

for present purposes render Monell a nullity, exalting form over substance.ʺ). 

Indeed, Karla Lewisʹs high‐level position ‐‐ she reported directly to Mendez ‐‐

and her failure to address the harassment supports an inference that Mendez also

knew of the harassment and allowed for the conduct to become the accepted

custom or practice of the ECWA.  In addition, the continuation of the harassment

in several forms over time certainly supports the reasonableness of the

conclusion that Mendezʹs ʺfail[ure] properly to investigate and address




                                         72
allegationsʺ of harassment allowed for ʺthe conduct [to] become[] an accepted

custom or practice of the employer.ʺ  Gierlinger, 15 F.3d at 34.

               We therefore affirm the juryʹs award of liability on Matusickʹs

section 1983 claims against the ECWA, and, for the reasons discussed below, we

leave undisturbed the award of $5,000 in punitive damages against the agency.

C.    Punitive Damages

               The Supreme Court has erected three guideposts for determining

whether punitive damages are proper in section 1983 cases: ʺ(1) the degree of

reprehensibility of the . . . conduct, (2) the ratio of punitive damages to

compensatory damages, and (3) the difference between this remedy and the civil

penalties authorized or imposed in comparable cases.ʺ  Mathie v. Fries, 121 F.3d

808, 816 (2d Cir. 1997) (internal quotation marks omitted).  The district court

decided that

               a reasonable jury could have decided based on the
               evidence that defendants were liable under Section 1983
               for intentional racial harassment designed to punish
               plaintiff for his interracial relationship.  The evidence
               included usage of any number of racial slurs over a
               prolonged period of time, intentional decisions to ignore
               plaintiffʹs complaints about harassment, and intentional
               decisions to commence proceedings to hasten plaintiffʹs
               termination and thus to eliminate his supposedly
               disruptive influence on the work environment.  In the
               face of this evidence, the jury assessed each individual


                                          73
             defendant only $5,000 in punitive damages.  The
             aggregate punitive damages award was only a fraction
             of the backpay award that plaintiff received.  Under
             these circumstances, the juryʹs decision to award
             punitive damages was reasonable, as was the amount
             awarded.

Matusick, 774 F. Supp. 2d at 526‐27.  We agree.

D.    Award of Attorneyʹs Fees

             The district court awarded attorneyʹs fees on the basis of the

prevailing‐party statute, 42 U.S.C. § 1988(b).  After approving the applicable rates

for Matusickʹs attorneys and staff, the court made an across‐the‐board 50 percent

reduction based on a perceived lack of detail in the billing records.  This

reduction is the only issue raised in the plaintiffʹs cross‐appeal. 

             Under prevailing‐party statutes such as section 1988, there is a

presumption that the lodestar figure represents a reasonable fee, and ʺif the court

. . . reduces that figure it must state its reasons for doing so as specifically as

possible.ʺ  LeBlanc‐Sternberg v. Fletcher, 143 F.3d 748, 764 (2d Cir. 1998) (internal

quotation marks and alterations omitted).  ʺApplications for fee awards should

generally be documented by contemporaneously created time records that

specify for each attorney, the date, the hours expended, and the nature of the

work done.ʺ  Kirsch, 148 F.3d at 173.  The district court stated its reasons for the




                                           74
reduction:  It decided not to award the lodestar amount because of concerns

regarding ʺunspecified conferences, telephone calls, email correspondence, and

reviews.ʺ Matusick, 774 F. Supp. 2d at 532.  

             ʺWe afford a district court considerable discretion in determining

what constitutes reasonable attorneyʹs fees in a given case, mindful of the courtʹs

ʹsuperior understanding of the litigation and the desirability of avoiding frequent

appellate review of what essentially are factual matters.ʹʺ  Barfield v. N.Y.C.

Health & Hosps. Corp., 537 F.3d 132, 151 (2d Cir. 2008) (quoting Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983)).  A fee award will not be disturbed absent an

abuse of discretion.  See Crescent Publʹg Grp., Inc. v. Playboy Enters., Inc., 246

F.3d 142, 146 (2d Cir. 2001). 

             We find no abuse of discretion here.  The district court provided a

reasoned and thorough explanation for its decision to reduce the proposed

lodestar amount.  Indeed, the defendants raised questions about the plaintiffʹs

attorneyʹs billing records, and the district court provided the plaintiff with an

opportunity to supplement his fee request.  Counsel nevertheless failed to submit

additional documentation to justify the award.  The district courtʹs fee award is

therefore affirmed. 




                                         75
                                  CONCLUSION

             For the foregoing reasons, we affirm the judgment of the district

court with respect to the state law claims and its award of backpay to the

plaintiff.  We also affirm the judgment as to the plaintiffʹs section 1983 claim

against the ECWA and the concomitant award of punitive damages against the

ECWA.  We reverse the judgment imposing liability against the individual

defendants on the plaintiffʹs section 1983 claims against them, and therefore also

reverse the judgment insofar as it awarded punitive damages against the

individual defendants.  On cross appeal, the district courtʹs attorneyʹs fee award

is also affirmed.

             Costs of the plaintiff on appeal to be paid by the ECWA. 




                                         76
 1   LOHIER, Circuit Judge, concurring:

 2         I agree with the majority opinion, including its fact‐specific determination

 3   that the engagement relationship between Scott Matusick and his fiancée, Anita

 4   Starks, is the type of intimate association protected by the First Amendment.  I

 5   write separately to emphasize that Matusick’s arguments at trial focused on the

 6   defendants’ efforts to interfere with that relationship and to make clear that the

 7   engagement relationship is entitled to constitutional protection because it has

 8   played a “critical role in the culture and traditions of the Nation” since the

 9   founding.  Roberts v. U.S. Jaycees, 468 U.S. 609, 618‐19 (1984).

10         As an initial matter, the dissent acknowledges that Matusick and Starks’s

11   “choice of each other as marital partners” may be protected by the intimate

12   association right, Dissenting Op., post, at 14 (emphasis omitted), but states that

13   Matusick did not present his case “on the theory that betrothal was the specific

14   protected relationship violated,” id., post, at 16.  First, I discern no constitutional

15   difference between undermining a person’s choice of marital partner and

16   interfering with a betrothal relationship.  Second, I disagree with the dissent’s

17   characterization of Matusick’s position at trial.  The heart of Matusick’s argument

18   was that defendants tried to interfere with his engagement relationship. 

19   Throughout their jury addresses, Matusick’s attorneys stressed that “Matusick’s
 1   termination was a form of discrimination because of his relationship with his

 2   wife who was at that time his fiancee,” Joint App’x at 1894, and that “Matusick

 3   was a victim of discrimination because he was dating and then became engaged

 4   to an African American woman,” Joint App’x at 2905.  At trial, moreover, Starks

 5   testified that Matusick “acknowledged me as his fiancee” at work and introduced

 6   her as his fiancée to his supervisor, Robert Mendez.  Joint App’x at 1906‐07; see

 7   Joint App’x at 2101 (Matusick confirming that he told coworkers that he was

 8   engaged and introduced Stark to some coworkers).  The couple described to the

 9   jury how they fell in love and became engaged. 

10         Although the Court in Roberts did not list engagement relationships in its

11   non‐exclusive roster of “highly personal relationships” that “might be entitled to

12   . . . constitutional protection,” 468 U.S. at 618‐19, such relationships surely

13   qualify.  There is virtually no doubt that the engagement relationship between

14   Matusick and Starks is one that the Framers would have recognized (setting

15   aside, of course, the issue of miscegenation).  Indeed, engagement as a social

16   practice and a legally recognized relationship status predates the founding.  In

17   colonial times, the English law of “spousals” recognized “spousals de futuro” –

18   in essence, betrothals – as a well‐established form of contract that could be simple


                                                2
 1   or conditional, public or private, and binding upon children and adults alike.  See

 2   Wightman v. Coates, 15 Mass. 1, 6 n.a (1818) (reviewing the enforceability of

 3   marriage promises under the laws of various European nations).  See generally

 4   Henry Swinburne, A Treatise of Spousals, or Matrimonial Contracts (1686);

 5   Chester Francis Wrzaszczak, The Betrothal Contract in the Code of Canon Law

 6   (Canon 1017) 183‐86 (1954).  While spousals de futuro were the custom in early

 7   colonial New England, see Chilton L. Powell, Marriage in Early New England, 1

 8   New Eng. Q. 323, 327 (1928), the modern social form of engagement replaced

 9   formal betrothal customs “after a few years of life in the New World,” Alice

10   Morse Earle, Old‐Time Marriage Customs in New England, 6 J. Am. Folklore 97,

11   101 (1893).

12         By the later 1700s American middle‐class social practice with respect to

13   marriage involved “courting”— sustained social interaction between the sexes in

14   parents’ parlours, community gatherings, group or couples’ outings, and through

15   written correspondence.  See, e.g., Ellen K. Rothman, Hands and Hearts: A

16   History of Courtship in America 22‐26 (1984); see also Anya Jabour, Marriage in

17   the Early Republic 13‐14 (1998).  The key transition from courting to engagement

18   involved the exchange of promises between the engaged.  See, e.g., Rothman,


                                              3
 1   Hands and Hearts, at 33‐35.  Couples would date their engagements from the

 2   moment of that exchange, and they treated the mutual promises as momentous. 

 3   See, e.g., Jabour, Marriage in the Early Republic, at 18.  Engagements could last

 4   for an extended period of time.  See Rothman, Hands and Hearts, at 57‐75.  Social

 5   acknowledgment of an engagement varied, but a private announcement to family

 6   was common, and the promise itself was nearly universal.  Engaged and married

 7   couples today will recognize many, if not all, of these attributes.

 8         Engagement promises carried legal and economic as well as social

 9   significance.  American courts recognized the important status of engagement

10   and during the eighteenth century began to develop a civil cause of action for

11   breach of promise.  These actions permitted a woman whose engagement

12   promise was breached to recover from a (former) fiancé and were available in

13   almost all of the States into the twentieth century.  See Rebecca Tushnet, Rules of

14   Engagement, 107 Yale L.J. 2583, 2586‐88 (1998); Robert C. Brown, Breach of

15   Promise Suits, 77 U. Pa. L. Rev. 474, 474‐75 (1929).  Early American courts did not

16   require formal indicia of engagement, holding instead that “young persons[’] . . .

17   mutual engagements [could be] inferred from a course of devoted attention and

18   apparently exclusive attachment, which is now the common evidence.” 

19   Wightman, 15 Mass. at 5.

                                               4
1         For these reasons I think there is no question that the engagement

2   relationship in general and in this case is a “highly personal relationship” entitled

3   to constitutional protection.




                                             5
REENA RAGGI, Circuit Judge, concurring in part in the judgment and dissenting in part:

       On this appeal, we consider a judgment in favor of plaintiff Scott Matusick on

state law claims of race discrimination and retaliation, as well as a federal claim of

infringement  of  the  right  of  intimate  association,  all  arising  out  of  Matusick’s

employment with the Erie County Water Authority (“ECWA”).  On plaintiff’s state

law claims, the judgment (1)  holds ECWA, as well as defendants Bluman, Kuryak,

and  Lisinski  liable  for  a  racially  hostile  work  environment,  but  awards  no

compensatory  damages;  and  (2)  holds  ECWA,  Kuryak,  and  Lisinski  liable  for

racially  discriminatory  termination,  and  awards  $304,775.00  in  back  pay.    On

plaintiff’s federal claim, the judgment (3) holds ECWA, Mendez, Bluman, Kuryak,

and Lisinski liable, awards no actual or nominal compensatory damages, but awards

$5,000 in punitive damages as against each individual defendant.1 

       I  join  my  panel  colleagues  in  affirming  that  part  of  the  judgment  holding

defendants liable under state law for creating a racially hostile work environment. 

I also join in the panel decision to reverse that part of the judgment holding liable

individual defendants Mendez, Bluman, Kuryak, and Lisinski on Matusick’s federal


       1
        Because  no  compensatory  damages  are  awarded  on  the  federal  claim,  it
appears that the jury’s intimate association finding pertained only to Matusick’s
complaint about a  hostile work environment, not to his termination. 

                                             1
intimate association claim. I respectfully dissent, however, from the panel decision

to affirm the judgment in all other respects.  

      With respect to Matusick’s claims of racially discriminatory termination, I

would vacate the judgment and remand for a new trial.  Like the majority, I identify

error in the district court’s failure to preclude Matusick from disputing facts found

against  him  at  a  disciplinary  hearing  conducted  preliminary  to  his  discharge

pursuant to N.Y. Civ. Serv. Law § 75(1), and in the court’s failure to charge the jury

that it could not second‐guess these administrative findings in its own deliberations. 

See ante at 36–37.  Unlike the majority, however, I do not think these errors can be

dismissed as harmless.  

      As to Matusick’s intimate association claim against ECWA, I would order

dismissal.  While I think the circumstances at issue might have supported holding

ECWA, as well as individual defendants, liable for race discrimination under the

Equal Protection Clause—a federal claim plaintiff chose not to pursue—I do not

think that, as the case was tried, they demonstrate an ECWA policy or custom of

interference with intimate association, specifically, with engagement to marry.       




                                          2
1.     Racially  Discriminatory  Termination:    The  Preclusion  Errors  Were  Not
       Harmless

       As the majority opinion explains, New York law gives preclusive effect to

quasi‐judicial  administrative  fact‐finding  where  there  has  been  a  full  and  fair

opportunity to litigate the point at issue.  Thus, a federal court will do the same.  See

ante  at  26–27  (citing  relevant  authority).    Insofar  as  Matusick  was  charged  with

various acts of workplace misconduct preliminary to being terminated—specifically,

sleeping on the job and failing timely to dispatch workers to the site of a water main

leak on October 1, 2005; and failing timely to respond to a reported water‐pressure

problem on October 20, 2005—he plainly had a full and fair opportunity to litigate

these accusations at a Section 75 proceeding before an independent hearing officer

who found them proved.  See ante at 12–14.  Thus, the panel agrees that the district

court erred both in allowing Matusick to argue to the contrary at trial and in failing

to instruct the jury as to the preclusive effect of the Section 75 misconduct findings

on  its  own  deliberations.    See  ante  at  37,  40.    The  panel  majority  nevertheless

dismisses these errors as harmless, concluding that they did “not affect any party’s

substantial rights.”  Fed. R. Civ. P. 61; see ante at 39–41.  I respectfully disagree.




                                             3
       While the law strongly disfavors retrial in civil cases, see Fed. R. Civ. P. 61,

such relief is warranted where an appellant shows that complained‐of error affected

substantial rights, see Tesser v. Bd. of Educ., 370 F.3d 314, 319 (2d Cir. 2004).  To

carry this burden, an appellant must show that the error likely affected the outcome

of the case.  See Lore v. City of Syracuse, 670 F.3d 127, 150 (2d Cir. 2012) (holding

that “substantial right is not implicated if there is no likelihood that the error or

defect affected the outcome of the case”); ante at 40 (quoting Kotteakos v. United

States,  328  U.S.  750,  765  (1946)).2    That  showing  is  made  here  by  the  record  of

Matusick’s own arguments at trial insisting that he had not engaged in the charged

misconduct, leaving racial bias as the likely explanation for his termination.

       As to October 1, 2005, Matusick’s counsel specifically told the jury that his

client “wasn’t sleeping” at work on that date and had in fact “dispatched the duty

man in a timely manner.”  J.A. 2924.   Both statements are in direct contradiction to



       2
         In Kotteakos, a criminal case, the Supreme Court observed that error is not
harmless if “one cannot say, with fair assurance, after pondering all that happened
without stripping the erroneous action from the whole, that the judgment was not
substantially swayed by the error.”  Kotteakos v. United States, 328 U.S. at 765.  To
the  extent  this  appears  to  resolve  ambiguities  in  favor  of  a  defendant,  it  is
noteworthy that a criminal defendant’s “substantial rights” include the presumption
of  innocence  and  the  right  not  to  be  convicted  except  upon  proof  beyond  a
reasonable doubt, which are not applicable in civil cases.  

                                              4
the hearing officer’s findings of fact.  The district court did not admit these findings

into evidence, much less did it instruct that such findings were binding on the jury’s

own  deliberations.    Thus,  even  though  defendant  Mendez,  who  made  the  final

termination decision, was permitted to testify that the hearing officer’s Section 75

discharge recommendation was the strongest he had ever seen, Matusick’s counsel

was allowed to impugn this recommendation and the undisclosed findings on which

it was based as the “irrelevant” product of a “kangaroo court.”  J.A. 2932.  Indeed,

counsel was allowed to argue at length that the evidence would admit no conclusion

other than that Matusick had not engaged in any workplace misconduct on October

1:

      The Water Authority concluded that the water was shut down within
      a  reasonable  period  as  reflected  in  their  own  claim  file  denying  the
      claim by the resident. . . . The evidence is clear that the call came in at
      5 a.m.  Mr. Lisinski and Mr. Jaros admit that there w[ere] no calls prior
      to 5 a.m. . . . 

      Mr.  Kuryak  and  Mr.  Jaros  confirmed  that  there  w[ere]  no  police  or
      highway records  of  any  calls.  After that call came in Mr. Matusick
      found Mr. Marzec, he then had some problems with his computer, but
      he was printing the necessary documents by 5:31.  Mr. Baudo admitted
      the  computer  issues  were  possible  and  Mr.  Schichtel  confirmed  the
      computer problems were far more common during the midnight shift. 
      The computer documents in evidence do not show that there weren’t
      computer problems.  In fact, some missing evidence, pages one through
      nine of Plaintiff’s Exhibit 31.  We have page 9, but we don’t have pages


                                            5
       1 through 8.  We don’t know what happened prior to 5:47 a.m.  That
       evidence is not available to you.

       It  is  undisputed  that  Mr.  Marzec  had  difficulties  using  the  laptop,
       which made it more important that Scott Matusick print out maps for
       him before he left.  But even despite all that, Mr. Marzec was on the
       scene  by  6:30.    Mr.  Matusick  was  where  he  was  supposed  to  be
       throughout,  in  his  chair,  by  the  phone  at  all  times.    Mr.  Lisinski
       admitted that.  There’s no evidence he was sleeping on October 1st.
       [T]here’s  no  video  of  him  sleeping,  and  [Water  Authority  officials]
       knew  .  .  .  how  to  preserve  videos  if  that  evidence  was  going  to  be
       important to them.
         
J.A. 2924–25.  

       As to October 20, 2005 misconduct, Matusick’s counsel similarly insisted that

his  client  had  not  failed  timely  to  respond  to  a  report  of  a  possible  water  leak. 

Rather,  he  “simply  made  a  judgment  call”  to  wait  “for  a  second  customer  call”

before dispatching the duty man.  J.A. 2925.  This too was in direct contradiction to

what should have been binding findings of fact by the hearing officer.  The officer

specifically found that Matusick had not timely responded to a 1:50 a.m. report of

a drop in water pressure indicative of a potentially serious water leak.  Indeed, the

hearing officer found that Matusick had misrepresented ECWA’s policy when he

told the caller who first reported a problem, “[W]e don’t send a guy out there by

himself in the middle of the night looking for a water leak.”  J.A. 312.  The hearing

officer  concluded  that  Matusick’s  failure  either  to  dispatch  a  Water  Authority

                                               6
employee to the site or to arrange for an over‐the‐phone assessment of the problem

could not have reflected “a judgment call” in light of his discredited account of a

purported second call.  J.A. 311. 

      Instead of accepting these findings, as the law required, Matusick’s counsel

argued to the jury that the soundness of Matusick’s “judgment call” in not taking

immediate  action  on  October  20  was  so  plainly  supported  by  the  testimony  of

“nearly all the witnesses” as to be, in effect, indisputable:

      Again, the facts are clear.  At approximately 2:15 a.m. there was the
      first call regarding just low pressure, no visible water, no visible leak. 
      This is in a remote area where there are open fields and ditches and
      there aren’t many houses and a caller who lived back from the road.

      At 5:10 a.m. a second call came in where a leak was observed and Mr.
      Matusick promptly dispatched the duty man.  A third call came in [at]
      5:22 just 12 minutes later, reporting water in the field.  But by then Mr.
      Matusick was already dispatching the duty man.  You heard plenty of
      testimony about other potential causes of low pressure, not just a water
      main break, it included corroded pipes, blocked screens on intakes,
      malfunctioning pressure reducing valves, garden hoses being left on,
      et cetera, et cetera, et cetera. 

      You  heard  testimony  from  dispatchers,  active  and  retired,  from
      engineers, that you don’t just dispatch based on one low pressure call
      in the middle of the night in a remote area. . . .

      Plaintiff’s Exhibit 53 reinforces the practice of waiting until morning to
      dispatch in connection with low pressure.  Only Mr. Jaros claimed that
      you also dispatched the duty man regardless of circumstances.  Every
      other witness disagreed.  You consult control, you wait for a second


                                           7
      call, you wait until someone sees water, sees an actual leak, then you
      dispatch the duty man.

J.A. 2926–27.  

      Plainly, Matusick’s purpose in making these arguments was to show pretext. 

If he could convince the jury that there was nothing to the misconduct charges, then

the defendants’ proffered legitimate reason for terminating him was false, making

it  more  likely  than  not  that  the  real  reason  for  his  termination  was  race

discrimination or retaliation.  See Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 149 (2000) (noting probative value of proof that employer’s explanation is

false); James v. N.Y. Racing Ass’n, 233 F.3d 149, 155 (2d Cir. 2000) (explaining that

“in some circumstances a prima facie case plus falsity of the employer’s explanation

can,  without  more,  be  enough  to  support  a  reasonable  finding  that  prohibited

discrimination has occurred”).  If, instead, Matusick had been properly foreclosed

from disputing the misconduct found at the Section 75 proceeding, he would have

been  able  to  prevail  only  by  carrying  the  heavier  burden  of  showing  that,

notwithstanding his misconduct, the proscribed reasons played a substantial part

in his termination. In these circumstances, I think there is a real likelihood that the

preclusion errors affected the outcome of this trial.



                                          8
       In concluding otherwise, the majority states that it is highly unlikely that a

jury  would  have  discredited  the  charged  misconduct  because  (1)  Matusick  was

“thoroughly and effectively cross‐examined” on his denials; (2) defendants offered

persuasive evidence of the misconduct; (3) Matusick admitted to having blocked a

workplace security camera, misconduct that was the subject of an earlier Section 75

proceeding  resulting  in  a  60‐day  suspension;  (4)  Matusick’s  counsel  effectively

admitted his client’s misconduct in arguing that other ECWA employees were not

terminated  for  comparable  or  worse  misbehavior;  and  (5)  the  jury  finding  that

Mendez was not individually liable for wrongful termination made it “unlikely that

the  jury  credited  Matusick’s  testimony  that  he  had  not  committed  misconduct

justifying termination.”  Ante at 41–43.  I am not convinced.

       Specifically, I cannot agree that the noted preclusion errors were necessarily

neutralized by defendants’ opportunity to cross‐examine Matusick and to put on

evidence supporting the misconduct charges.  Indeed, such a conclusion is at odds

with our obligation, on the appeal of a judgment following a jury verdict, “to view

the facts of the case in the light most favorable to the prevailing party.”  Kosmynka

v.  Polaris  Indus.,  Inc.,  462  F.3d  74,  77  (2d  Cir.  2006).    When  the  evidence  is  so

viewed, we must assume that the jury credited Matusick’s disavowal of workplace


                                               9
misconduct  and,  accordingly, found no misconduct basis for termination.  Such

findings made it easier for Matusick to carry his trial burden than would have been

the  case  if  he  had  properly  been  precluded  from  disputing  already‐adjudicated

misconduct and if the jury had been correctly instructed in this regard.

       Nor is a different conclusion warranted because Matusick’s counsel argued

that other employees were not terminated for misconduct worse than that attributed

to his client.  I respectfully submit that such an argument does not effectively admit

misconduct  on  its  face,  much  less  in  context.    At  most,  it  tells  the  jury  that

defendants’ discriminatory intent in terminating him for unwarranted charges of

misconduct  is  further  evidenced  by  the  fact  that  employees  actually  guilty  of

comparable  or  worse  misconduct  were  not  terminated.    Before  referencing  any

comparators, counsel made Matusick’s position plain: he was not sleeping on the job

on  October  1,  and  his  conduct  on  October  20  reflected  a  reasonable  exercise  of

judgment.  See J.A. 2924–26.  Thereafter, he urged the jury to give no weight to

arguments  referencing  the  administrative  tribunal,  which  he  dismissed  as  “a

kangaroo court,” though its misconduct findings should have bound him.  J.A. 2932. 

       Finally, I cannot agree that the verdict in favor of Mendez, the supervisor who

made  the  final  termination  decision,  means  that  the  jury  rejected  Matusick’s


                                             10
disavowal of workplace misconduct.  See ante at 42–43.  Indeed, such a conclusion

is undermined by the majority’s own reasoning in elsewhere reconciling the jury’s

decision that ECWA was liable for wrongful termination even though Mendez was

not.    In  this  regard,  the  majority  submits  that  the  misconduct  charges  against

Matusick could have been “tainted” by racial animus.  Ante at 46.  But it would be

far easier for Matusick to prove that “taint” if he could persuade the jury that the

charges were false than if the jury were required to accept them as proved.  See

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. at 149; James v. N.Y. Racing

Ass’n,  233  F.3d  at  155.    Because  Matusick’s  trial  strategy  was  to  argue  falsity,

consistent with our obligation to view the evidence in the light most favorable to

him as the prevailing party, we must assume that the jury made the finding that he

urged.    Thus,  because  Matusick  was  precluded  from  arguing,  and  the  jury  was

precluded  from  finding,  that  the  misconduct  charges  were  false,  the  preclusion

errors here cannot be deemed harmless.

       Accordingly, I would vacate the judgment in favor of Matusick on his racially

discriminatory termination claims and order a new trial.




                                             11
2.    Matusick’s Constitutional Claim of Intimate Association

      a.     Matusick’s Failure To Pursue an Obvious Constitutional Claim for Race
             Discrimination Under the Equal Protection Clause

      At its core, this is a case about race discrimination.  As the majority opinion

details, Matusick, who is white, was subjected to co‐worker abuse because of his

relationship  with  an  African‐American  woman,  Anita  Starks.    Such  racial

harassment not only supported Matusick’s hostile‐work‐environment claim under

New York law, but also would have supported a parallel claim under 42 U.S.C.

§ 1983 for violation of the Fourteenth Amendment’s Equal Protection Clause.  See

U.S. Const. amend. XIV.  Moreover, the harassment would have supported such a

constitutional claim without any inquiry into the particulars of the Matusick‐Starks

relationship.  Whether Starks was Matusick’s fiancée, his next‐door neighbor, or just

a  casual  friend,  if  defendants  took  adverse  action  against  Matusick  because  this

white man associated with an African‐American woman, the conduct violated equal

protection.  See Bob Jones Univ. v. United States, 461 U.S. 574, 605 (1983) (observing

that  precedent  “firmly  establish[es]  that  discrimination  on  the  basis  of  racial

affiliation and association is a form of racial discrimination”); see also Holcomb v.

Iona College, 521 F.3d 130, 139 (2d Cir. 2008) (holding, under Title VII, that where



                                            12
employee  is  subjected  to  adverse  action  because  “employer  disapproves  of

interracial  association,  the  employee  suffers  discrimination  because  of  the

employee’s own race” (emphasis in original)); DeMatteis v. Eastman Kodak Co., 511

F.2d 306, 312 (2d Cir. 1975) (concluding that white plaintiff had standing under 42

U.S.C. § 1981 to sue employer for taking adverse employment action against him in

reprisal  for  selling  house  to  African‐American  person);  Rosenblatt  v.  Bivona  &

Cohen, P.C., 946 F. Supp. 298, 300 (S.D.N.Y. 1996) (concluding that white plaintiff

had standing to sue under § 1981 for termination motivated by marriage to African‐

American woman).

       For  reasons  that  the  majority  aptly  describes  as  “perplexing,”  ante  at  64,

Matusick did not pursue a violation of equal protection at trial.  He sought § 1983

relief  only  for  violation  of  the  right  to  intimate  association,  even  as  he  relied

exclusively  on  evidence  of  racial  harassment  to  prove  that  violation.    While  the

nature of Matusick’s relationship with Starks would have been irrelevant to an equal

protection claim based on such harassment, it was critical to his intimate association

claim. 




                                             13
       b.     The  Majority’s  Recognition  of  an  Intimate  Association  Right  in
              Betrothal 

       The majority identifies the constitutionally protected right at issue as one of

“betrothal.”  To the extent Matusick and Starks were engaged, there is precedent

suggesting  that  their  choice  of  each  other  as  marital  partners  might  claim

constitutional protection under the Due Process Clause, if not also under a First

Amendment right of intimate association.  See Roberts v. U.S. Jaycees, 468 U.S. 609,

620  (1984)  (“[T]he  Constitution  undoubtedly  imposes  constraints  on  the  State’s

power to control the selection of one’s spouse.”)3; Loving v. Virginia, 388 U.S. 1

(1967) (holding that state prohibition on interracial marriage violated both equal

protection prohibition against race discrimination and due process right to marry);

Adler v. Pataki, 185 F.3d 35, 42 (2d Cir. 1999) (observing that whenever Supreme

Court has considered impairment of “most fundamental of intimate relationships,

marriage,  it  has  not  spoken  generally  of  right  of  intimate  association,  but  has

referred specifically to a right to marry and has grounded that right on the liberty

protected by the Due Process Clause”).  


       3
         In Roberts, the Supreme Court recognized the “right of association” to have
two components, one relating to association with others for expressive purposes
protected by the First Amendment, the other relating to intimate association, see 468
U.S. at 617–18.  Language in Roberts, and the authorities cited therein, suggest that
the right derives from the personal liberty protected by the Due Process Clause.  Id.;
see Adler v. Pataki, 185 F.3d 35, 42 (2d Cir. 1999).    

                                            14
       Whatever  the  constitutional  source  of  the  right  of  intimate  association  in

betrothal  recognized  by  the  majority  today,  I  agree  that  it  was  not  so  clearly

established at the time of the events at issue to support the individual defendants’

liability for infringing that right through the creation of a hostile work environment. 

I thus join  in the decision to dismiss Matusick’s constitutional claim against the

individual defendants on the ground of qualified immunity.  

       Qualified immunity does not extend to Matusick’s municipal employer, the

ECWA.  See Owen v. City of Independence, 445 U.S. 622, 650 (1980);  Monell v.

N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 701 (1978).  My colleagues in the majority

uphold the intimate association judgment against that defendant, concluding that

the  evidence  was  sufficient  to  admit  a  jury  finding  that  Matusick  sustained

pervasive verbal and physical harassment “on the basis of his intimate association

with Starks [that] rose to the level of a custom, policy, or practice at the ECWA.” 

Ante at 71.  While I recognize that we can affirm for any reason that finds support

in the record, see 10 Ellicott Square Court Corp. v. Mountain Valley Indem. Co., 634

F.3d 112, 125 (2d Cir. 2011), I cannot join my colleagues in concluding that the record

here admits a finding of an ECWA custom or practice to violate employees’ intimate

association right in betrothal.  



                                            15
       c.    Betrothal  Was  Not  Here  Identified  as  the  Protected  Intimate
             Association

       Insofar as the majority recognizes betrothal as the intimate association here

at issue, I am not persuaded that this case was presented to the jury on the theory

that betrothal was the specific protected relationship violated.  To be sure, in his

opening  statement  to  the  jury,  Matusick’s  counsel  stated  that  his  client’s

“termination was a form of discrimination because of his relationship with his wife

who was at that time his fiancée.”  J.A. 1894 (emphasis added).  Even assuming this

is enough to identify betrothal as a protected relationship, the jury did not find that

Matusick had been terminated based on intimate association.  Rather, it found him

terminated on the basis of racial bias.  With respect to the hostile work environment

that  informs  the  jury’s  intimate  association  judgment,  counsel  did  not  link  that

injury to the fact of the couple’s engagement—as distinct from their relationship

generally.  In his opening statement, counsel asserted that Matusick was subjected

to repeated racial epithets simply because he had “fall[en] in love with an African

American woman,” making no mention of what intimate association the couple had

formed that warranted constitutional protection.  J.A. 1892.  Indeed, counsel stated

that Matusick’s co‐workers made plain that their harassment was prompted by his

client  “hanging around” with blacks, that “[w]hite people shouldn’t hang around


                                            16
with [blacks],” and that Matusick “should stay away from the [blacks].”   J.A. 1893.4 

This suggested that Matusick was subjected to a racially hostile work environment

because  he  maintained  any  relationship  with  an  African  American  woman,  not

specifically because that relationship was a betrothal.  As I have already noted, the

Equal Protection Clause would proscribe a hostile work environment based on race

without regard to the couple’s precise relationship, but the same conclusion does not

obtain with respect to the right of intimate association. 

      Nor did counsel’s summation or the court’s charge clarify that betrothal was

the intimate association supporting Matusick’s constitutional claim.  To the contrary,

counsel repeatedly referenced Starks as Matusick’s “girlfriend,” rather than as his

“fiancée,”  and  stated  that  Matusick  was  discriminated  against  “because  he  was

dating and then became engaged to an  African American woman,” drawing no

constitutional distinction between the two phases of the couple’s relationship.  J.A.

2905, 2915, 2934–35.5  In discussing infringement, counsel did reference engagement


      4
        In the quoted excerpts, I have substituted the word “blacks” for the racial
epithet that counsel ascribed to Matusick’s harassers.  See ante 8 n.3.  
      5
         This conflation persists in Matusick’s brief on appeal, which maintains that
“the right to intimate association extends to all highly intimate family relationships,
including  a  dating/fiancée  relationship.”  Appellee’s  Br.  47;  see  Webster’s  New
World Dictionary 1491(3d ed. 1986) (defining “virgule” as “short diagonal line (/)
used between two words to show either is applicable (and/or). . . .”).

                                          17
and marriage: “It is not required that the defendants interfere with the relationship

itself.  They do not need to have broken up the marriage or caused the engagement

to be broken off [ ] to cause harm.”  J.A. 2934.   But that negative point hardly made

clear  to  the  jury  that  the  couple’s  betrothal  was  the  critical  fact  supporting  a

constitutional claim of intimate association.  

       Indeed, the district court did not so charge the jury.  It instructed as follows: 

       Freedom of association includes the right to enter into and maintain
       certain  intimate  human  relationships,  such  as  a  relationship  that
       plaintiff shared with his then‐girlfriend Anita Starks. . . This right can
       be  violated  if  someone  is  penalized  for  those  —  for  who  the  other
       person is in a relationship.

J.A.  3008–09.    The  fact  that  the  court  referred  to  Starks  as  Matusick’s

“girlfriend”—not his “fiancée”—can reasonably be understood to signal that the

constitutional claim did not depend on the couple’s betrothal.  That conclusion is

only  reinforced  by  the  instruction  that  the  right  of  intimate  association  can  be

violated by penalizing someone “for who the other person is in a relationship,”

rather than by penalizing someone “for his choice of whom to marry.”

       d.     The  Record  Does  Not  Admit  a  Finding  of  Municipal  Liability  for
              Violation of the Intimate Association Right in Betrothal

       In any event, the record does not admit a finding that ECWA had a policy,

practice, or custom of violating employees’ intimate association right in betrothal. 


                                             18
The law recognizes that, even in the absence of a professed unconstitutional policy,

a municipality may be liable for the unconstitutional practices of its subordinates

where those practices are “so persistent and widespread” in the workplace “as to

practically  have  the  force  of  law,”    Connick  v.  Thompson,  131  S.  Ct.  1350,  1359

(2011), “or if a municipal custom, policy, or usage would be inferred from evidence

of deliberate indifference of supervisory officials to such abuses,” Jones v. Town of

E. Haven, 691 F.3d 72, 81 (2d Cir. 2012).   The majority concludes that the jury could

have found an unconstitutional custom or policy here from evidence that Matusick

complained to various supervisors about persistent harassment by co‐workers, that

supervisors  failed  to  take  remedial  action,  and  that  at  least  one  of  those

supervisors—Mendez—knew that Matusick and Starks were engaged.  See ante at

71–73.  I cannot agree.  Where municipal liability is based on employer inaction,

“rigorous standards of culpability and causation must be applied” to ensure against

vicarious liability.  Board of the Cnty. Comm’rs v. Brown, 520 U.S. 397, 405 (1997);

accord Connick v. Thompson, 131 S. Ct. at 1365; Reynolds v. Giuliani, 506 F.3d 183,

192 (2d Cir. 2007).  Matusick did not satisfy these standards.

       As  the  majority  itself  recognizes,  the  pervasive  harassment  that  Matusick

experienced was racial.  See ante at 46.  The record does not indicate that Matusick



                                             19
complained  or  that  ECWA  would  otherwise  have  known,  that  such  racial

harassment was caused by his engagement to marry Starks.6  The latter motivation,

and ECWA’s knowledge of it, would appear necessary to support a conclusion that

ECWA  had  a  custom  or  practice  of  violating  its  employees’  rights  of  intimate

association, and not only their rights of equal protection.  See City of St. Louis v.

Prapotnick, 485 U.S. 112, 127 (1988) (stating that if authorized policymakers approve

subordinate’s  decision  “and  the  basis  for  it,”  their  ratification  is  chargeable  to

municipality); Green v. City of New York, 465 F.3d 65, 80 (2d Cir. 2006) (referencing

municipality’s practice to engage in “constitutional violation at issue”);  Amnesty

Am.  v.  Town  of  W.  Hartford,  361  F.3d  113,  128  (2d  Cir.  2004)  (Sotomayor,  J.)

(observing  that  plaintiff  must  establish  that  policymaking  official  had  notice  of

potentially  serious  problem  of  unconstitutional  conduct,  such  that  need  for

corrective action or supervision was obvious).  While Starks testified that Mendez

knew  of  the  couple’s  engagement,  that  knowledge  does  not  by  itself  equate  to

knowledge that Matusick was being harassed because the couple planned to marry. 


       6
        The record does indicate one log entry in which Matusick complained that
co‐worker Finn was making disparaging comments about him, his father, and his
family.  While Matusick testified that he  considered Starks and her children his
“new family,” he did not so state in his complaint, much less did he indicate that the
couple were engaged and that the disparagement was informed by that relationship. 
  

                                             20
Indeed, as already noted, Matusick’s counsel argued to the jury that the harassment

was prompted by the fact that the couple had any relationship at all, circumstances

that would have supported an equal protection claim but not necessarily one based

on an intimate association right in betrothal.  

       Further, insofar as the panel unanimously affords Mendez qualified immunity

as an individual because his obligation to stop racial harassment as a violation of the

intimate  association  right  of  betrothal  was  not  then  clearly  established,  it  seems

curious to conclude that his failure to stop the harassment is an adequate basis for

identifying  an  ECWA  custom  or  practice  of  violating  its  employees’  rights  of

intimate association.  See ante at 72–73; see also City of Canton v. Harris, 489 U.S.

378,  388  (1989)  (holding  that  official’s  inaction  must  demonstrate  “deliberate

choice”).  Indeed, precedent signals caution in reaching such a municipal liability

conclusion.  This court has held that where a municipal liability claim is grounded

in  an  employer’s  deliberate  indifference  to  the  unconstitutional  actions  of  its

employees, the constitutional right at stake has to be “clearly established.”  Townes

v. City of New York, 176 F.3d 138, 143–44 (2d Cir. 1998); Young v. County of Fulton,

160 F.3d 899, 904 (2d Cir. 1998).  The Eighth Circuit recently cited approvingly to

Townes and Young in reaching the same conclusion en banc.  See Szabla v. City of



                                             21
Brooklyn Park, 486 F.3d 385, 393 (8th Cir. 2007).  As that court explained, requiring

that a constitutional right be clearly established to support a claim of deliberate

indifference “is not an application of qualified immunity for liability flowing from

an unconstitutional policy.  Rather, the lack of clarity in the law precludes a finding

that the municipality had an unconstitutional policy at all, because its policymakers

cannot  properly  be  said  to  have  exhibited  a  policy  of  deliberate  indifference  to

constitutional  rights  that  were  not  clearly  established.”    Id.  at  394  (emphasis  in

original).  While these deliberate indifference cases arise in the context of failures to

train or supervise rather than failure to investigate or discipline, what is common

to  all  these  circumstances  is  employer  inaction.    And  as  the  Eighth  Circuit  has

persuasively  explained  in  Szabla,  for  inaction  of  any  sort  to  reflect  “deliberate

indifference to constitutional rights,” the right must be established.  To conclude

otherwise is to ignore the rigorous standards of culpability and causation that, as I

earlier noted, the Supreme Court has mandated for municipal liability based on

deliberate indifference to employees’ constitutional violations.  See Board of the

Cnty. Comm’rs v. Brown, 520 U.S. at 405; see Reynolds v. Giuliani, 506 F.3d at 192

(holding  that  rigorous  standards  apply  to  “broad  range  of  supervisory  liability

claims” including failure to supervise and to discipline, as well as to train).  



                                             22
      Here, there was a clearly established constitutional right at stake: the right of

equal protection. Thus, to the extent Mendez, or other ECWA supervisors, failed to

investigate and stop the persistent racial harassment to which they knew Matusick

was  being  subjected,  ECWA  might  well  have  been  found  liable  for  deliberate

indifference had that clearly established federal right been asserted.  But I am not

convinced simply from the fact that Mendez knew that Matusick and Starks were

engaged that his failure to stop the racial harassment supports holding ECWA liable

for  an  employer  custom  and  practice  of  violating  employees’  rights  of  intimate

association in betrothal.  

      e.     The  Law  Does  Not  Warrant  Extension  of  the  Right  of  Intimate
             Association to Romantic Relationships Generally

      Even if I were convinced that Matusick had demonstrated an ECWA custom

or practice of interfering with employees’ choices of whom to marry, I would not be

able to join in the majority opinion.  While my colleagues are careful to identify

betrothal as the intimate association at issue, certain language in the opinion could

be  read  to  imply  that  the  right  reaches  more  broadly  to  protect  a  variety  of

(unidentified) romantic relationships.  See ante at 58–61, 60 n.18.  Such a suggestion

is at best dictum, but it is dictum in which I cannot join.




                                           23
       In  recognizing  a  right  of  intimate  association,  as  distinct  from  a  right  of

expressive association, the Supreme Court explained that the former shields “the

formation and preservation of certain kinds of highly personal relationships” from

unjustified state interference.  Roberts v. U.S. Jaycees, 468 U.S. at 618 (emphasis

added).  In short, not every  highly personal relationship can claim the constitutional

protection of intimate association, only “certain kinds.”  While the Supreme Court

has  declined  to  identify  “every  consideration  that  may  underlie  this  type  of

constitutional  protection,”  id.,  it  has  stated  that  the  “kinds  of  highly  personal

relationships” warranting constitutional protection are those that “have played a

critical  role  in  the  culture  and  traditions  of  the  Nation  by  cultivating  and

transmitting  shared  ideas  and  beliefs,”  in  the  process  “foster[ing]  diversity  and

act[ing] as critical buffers between the individual and the power of the State.”  Id.

at  618–19.    “[T]he  constitutional  shelter  afforded  such  relationships  reflects  the

realization that individuals draw much of their emotional enrichment from close ties

with others.”  Id. at 619 (emphasis added) (observing that affording constitutional

protection to “these relationships . . . safeguards the ability independently to define

one’s identity that is central to any concept of liberty” (emphasis added)).  As the

highlighted language indicates, while the highly personal relationships warranting



                                             24
intimate‐association  protection  characteristically  foster  personal  identity  and 

provide  emotional  enrichment,  not  every  personal  relationship  that  does  so  is

constitutionally protected.  The considerations underlying extension of intimate‐

association protection to “such relationships” relate to the “critical role” they play

“in the culture and traditions of the Nation,” as described by Roberts.  Id. at 618–19.

       In  Roberts,  the  Supreme  Court  identified  “[t]he  personal  affiliations  that

exemplify these considerations, and that therefore suggest some relevant limitations

on the relationships that might be entitled to this sort of constitutional protection.” 

Id. at 619 (emphasis added).  These affiliations are “those that attend the creation

and  sustenance  of  a  family,”  specifically,  “marriage,  childbirth,  the  raising  and

education of children, and cohabitation with one’s relatives.”  Id. (citations omitted). 

The Court observed that such “[f]amily relationships, by their nature, involve deep

attachments and commitments to the necessarily few other individuals with whom

one shares not only a special community of thoughts, experiences, and beliefs but

also  distinctively  personal  aspects  of  one’s  life.”    Id.  at  619–20.    Such  family

relationships are also “distinguished by such attributes as relative smallness, a high

degree of selectivity in decisions to begin and maintain the affiliation, and seclusion

from others in critical aspects of the relationship.”  Id. at 620.  Insofar as betrothal



                                             25
reflects a proclaimed promise (if no longer an enforceable contract) to marry,7 it

might be said to attend the formal creation of a family and, thus, to play a critical

role in the transmittal of the nation’s culture and traditions.  

      The majority, however, suggests that intimate association might reach further

because  Roberts did not specifically cabin the right of intimate association to family

relationships, see Board of Dirs. of Rotary Int’l v. Rotary Club of Duarte,  481 U.S.

537,  545  (1987)  (noting  that  Supreme  Court  has  “not  held  that  constitutional

protection is restricted to relationships among family members”), and our own court

has disclaimed any “categorical approach . . . [to] association‐rights cases,” Chi Iota

Colony of Alpha Epsilon Pi Fraternity v. City Univ. of N.Y., 502 F.3d 136, 144 (2d

Cir. 2007).  True enough.  But neither the Supreme Court nor this court has thus far

recognized the right of intimate association to apply outside the context of families,

whether defined by blood or law.  See also Poirier v. Mass. Dep’t of Corr., 558 F.3d

92, 96 (1st Cir. 2009) (upholding dismissal of intimate association claim by prison

guard fired for romantic relationship with former inmate, holding that “unmarried

cohabitation of adults does not fall within any of the Supreme Court’s bright‐line



      7
        See N.Y. Civ. Rights Law § 80‐a (abolishing cause of action for breach of
promise to marry); Fearon v. Treanor, 272 N.Y. 268, 5 N.E.2d 815 (1936) (upholding
statute as constitutional), appeal dismissed, 301 U.S. 667 (1937).  

                                          26
categories for fundamental rights”); but see Fair Hous. Council of San Fernando

Valley v. Roommate.com, LLC, 666 F.3d 1216, 1222 (9th Cir. 2012) (construing anti‐

discrimination  provisions  of  federal  and  state  fair  housing  laws  not  to  apply  to

shared living quarters to avoid possible intrusion on intimate association rights of

roommates).    At  a  minimum,  this  signals  caution  in  expanding  the  right  based

simply on analogous descriptive characteristics.

       Certainly,  Roberts  does  not  suggest  that  any  small,  select,  and  secluded

association—a description that might well fit some criminal enterprises—can claim

constitutional protection.  Rather, Roberts instructs that “[a]s a general matter, only

relationships with these sorts of qualities” are “likely to reflect the considerations”

warranting  constitutional  protection  for  intimate  associations.    Roberts  v.  U.S.

Jaycees, 468 U.S. at 620.  Thus, Roberts’s descriptive characteristics establish a useful

objective  standard  for  identifying  entities—like  the  Jaycees—whose  size  and

openness preclude them from claiming intimate‐association protection.  See also

Board of Dirs. of Rotary Int’l v. Rotary Club of Duarte, 481 U.S. at 547 (holding

Rotary Club not protected by right of intimate association).  Indeed, this court has

used Roberts’s descriptive characteristics in this way, to reject intimate association

claims in various contexts.  See Piscottano v. Murphy, 511 F.3d 247, 278–80 (2d Cir.



                                            27
2007) (rejecting claim by corrections officers disciplined for gang association); Chi

Iota Colony of Alpha Epsilon Pi Fraternity v. City Univ. of N.Y., 502 F.3d at 147

(rejecting intimate association claim by fraternity wishing to continue excluding

women without forfeiting university recognition); Sanitation Recycling Indus., Inc.

v.  City  of  New  York,  107  F.3d  985,  995–96  (2d  Cir.  1997)  (rejecting  intimate

association claim by carting companies challenging restrictive licensing scheme).  

       Neither the Supreme Court nor this court, however, has afforded intimate

association  protection  based  solely  on  a  finding  of  small  size,  selectivity,  and

seclusion.  Such a preliminary finding might allow the intimate association inquiry

to  continue,  but  it  does  not  conclusively  resolve  it.      The  inquiry  process  is

necessarily holistic given “the broad range of human relationships that may make

greater or lesser claims to constitutional protection from particular incursions by the

State,”  Roberts  v.  U.S.  Jaycees,  468  U.S.  at  620  (noting  that  factors  relevant  to

intimate association inquiry include “size, purpose, policies, selectivity, congeniality,

and other characteristics that in a particular case may be pertinent”).  Moreover, it

contemplates  a  “careful  assessment  of  where  the  relationship’s  objective

characteristics locate it on a spectrum from the most intimate to the most attenuated

of personal attachments.”  Id.  But the ultimate point of the inquiry is not simply to



                                             28
draw descriptive analogies.  Rather, I understand the inquiry’s ultimate purpose to

be identifying those highly personal relationships that exemplify the considerations

underlying  the  constitutional  protection  for  intimate  association.    As  thus  far

identified by the Supreme Court, those considerations  relate to the critical role that

certain highly personal relationships have played in the “culture and traditions of

the Nation.”  Id. at 618–19.  Betrothal may satisfy this criteria, but I am not inclined

to speculate that other relationships that fail to do so can also claim constitutional

protection.    

       In explaining why I dissent from the majority’s decision to uphold ECWA’s

liability  for  violating  Matusick’s  right  of  intimate  association,  a  final  point  is

noteworthy:  the practical beneficiary of the court’s decision is not Matusick, but

only his attorney.  Although the jury awarded Matusick $5,000 in punitive damages

from  each  of  the  individual  defendants  found  liable  on  the  intimate  association

claim, the panel today reverses that judgment on the ground of qualified immunity. 

And while the majority affirms the intimate association judgment against ECWA,

the jury awarded Matusick no compensatory (or even nominal) damages against

that defendant.  Thus, the practical effect of today’s decision with respect to the

intimate association claim is not to compensate Matusick for infringement of any



                                             29
constitutional  right,  but  only  to  allow  his  lawyer  to  recover  attorney’s  fees  for

pursuing a dubious constitutional claim of association instead of an obvious one of

equal protection.  See 42 U.S.C. § 1988.

                                   *      *        *

       To  conclude,  I  concur  in  the  court’s  decision  to  affirm  the  judgment  for

Matusick on his state law claim of a racially hostile work environment.  I also concur

in  the  decision  to  dismiss  Matusick’s  federal  intimate  association  claim  against

individual defendants on the ground of qualified immunity.  For the reasons stated

in this opinion, however, I respectfully dissent from the majority decision to affirm

the judgment for Matusick on his state wrongful termination claim and his federal

intimate association claim against ECWA. 




                                              30